 Case 3:19-cv-00920-B Document 19 Filed 01/12/21     Page 1 of 69 PageID 118



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF
                                     TEXAS

UNITED STATES OF AMERICA,
 ex rel. Christopher Frey, Relator    Civil Action No:
                                      3:19-cv-00920-B
STATE OF ARKANSAS
  ex rel. Christopher Frey, Relator

STATE OF CALIFORNIA
  ex rel. Christopher Frey, Relator   JURY TRIAL DEMANDED

STATE OF COLORADO
ex rel. Christopher Frey, Relator

STATE OF CONNECTICUT
ex rel. Christopher Frey, Relator

STATE OF DELAWARE
  ex rel. Christopher Frey, Relator

DISTRICT OF COLUMBIA
  ex rel. Christopher Frey, Relator

STATE OF FLORIDA
  ex rel. Christopher Frey, Relator

STATE OF GEORGIA
  ex rel. Christopher Frey, Relator

STATE OF INDIANA
  ex rel. Christopher Frey, Relator

STATE OF IOWA
  ex rel. Christopher Frey, Relator

STATE OF LOUISIANA
  ex rel. Christopher Frey, Relator

STATE OF MARYLAND
 ex rel. Christopher Frey, Relator


FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 1 OF 64
 Case 3:19-cv-00920-B Document 19 Filed 01/12/21   Page 2 of 69 PageID 119



STATE OF MASSACHUSETTS
  ex rel. Christopher Frey, Relator

STATE OF MICHIGAN
 ex rel. Christopher Frey, Relator

STATE OF MINNESOTA
  ex rel. Christopher Frey, Relator

STATE OF NEVADA
  ex rel. Christopher Frey, Relator

STATE OF NEW JERSEY
  ex rel. Christopher Frey, Relator

STATE OF NEW MEXICO
 ex rel. Christopher Frey, Relator

STATE OF NEW YORK
  ex rel. Christopher Frey, Relator

STATE OF NORTH CAROLINA
 ex rel. Christopher Frey, Relator

STATE OF OKLAHOMA
  ex rel. Christopher Frey, Relator

STATE OF RHODE ISLAND
 ex rel. Christopher Frey, Relator

STATE OF TENNESSEE
  ex rel. Christopher Frey, Relator

STATE OF VIRGINIA
 ex rel. Christopher Frey, Relator

v.

HEALTH MANAGEMENT
SYSTEMS, INC.,

Defendant.

FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 2 OF 64
     Case 3:19-cv-00920-B Document 19 Filed 01/12/21                 Page 3 of 69 PageID 120



                     FALSE CLAIMS ACT FIRST AMENDED COMPLAINT
                             AND DEMAND FOR JURY TRIAL

            The United States of America (the “United States”) and the Plaintiff States (the United

     States and Plaintiff States are collectively referred to herein as the “Government”), by and

     through their qui tam Relator Christopher Frey (the “Relator”), allege:

                                     PRELIMINARY STATEMENT

            1.      This is a civil action brought on behalf of the Government under the Federal

     False Claims Act, 31 U.S.C. § 3729 – 3733 (the “False Claims Act” or “FCA”) and the false

     claims acts of the respective Plaintiff States1 to recover treble damages sustained by and civil


1
  The state statues are the: (1) Arkansas Medicaid Fraud False Claims Act, Ark. Code Ann. §§ 20-
77-901 – 911 (as amended by 2017 Arkansas Laws Act 978 (S.B. 564)); (2) California False
Claims Act, Cal. Gov’t Code §§ 12650 – 12656; (3) Colorado Medicaid False Claims Act, Colo.
Rev. Stat. Ann. §§ 25.5-4-303.5 – 4-310; (4) Connecticut False Claims and Other Prohibited Acts
Under State-Administered Health or Human Services Programs Act, Conn. Gen. Stat. Ann. §§ 4-
274 – 289; (5) Delaware False Claims and Reporting Act, Del. C. Ann. tit. 6, §§ 1201 – 1211; (6)
District of Columbia Medicaid Fraud Enforcement and Recovery Amendment Act of 2012, D.C.
Code Ann. §§ 2-381.01 – 381.10; (7) Florida False Claims Act, Fla. Stat. Ann. §§ 68.081 – 68.092;
(8) Georgia False Medicaid Claims Act, Ga. Code Ann. §§ 49-4-168 – 4-168.6; (9) Indiana False
Claims and Whistleblower Protection Act, Ind. Code Ann. §§ 5-11-5.5-1 – 5.5-18; (10) Iowa False
Claims Act, Iowa Code Ann. §§ 685.1 – 685.7; (11) Louisiana Medical Assistance Programs
Integrity Law, La. Stat. Ann. §§ 437.1 – 440.16; (12) Maryland False Claims Act, Md. Code Ann.
Health-Gen. §§ 8-101 – 111; (13) Massachusetts False Claims Law, Mass. Gen. Laws Ann. ch. 12,
§§ 5A – 5O; (14) Michigan Medicaid False Claim Act, Mich. Comp. Laws Ann. §§ 400.601 –
400.615; (15) Minnesota False Claims Act, Minn. Stat. Ann. §§ 15C.01 – 15C.16; (16) Nevada
Submission of False Claims to State or Local Government Act, Nev. Rev. Stat. Ann. §§ 357.010 –
357.250; (17) New Jersey False Claims Act, N.J. Stat. Ann. §§ 2A:32C-1 – 32C-18; (18) New
Mexico Medicaid False Claims Act, N.M. Stat. Ann. §§ 27-14-1 – 14-15; (19) New Mexico Fraud
Against Taxpayers Act, N.M. Stat. Ann. §§ 44-9-1 – 9-14; (20) New York False Claims Act, N.Y.
Fin. Law §§ 187 – 194; (21) North Carolina False Claims Act, N.C. Gen. Stat. Ann. §§ 1-605 –
618; (22) Oklahoma Medicaid False Claims Act, Okl. Stat. Ann. tit. 63, §§ 5053 – 5054; (23)
Rhode Island State False Claims Act, R.I. Gen. Laws Ann. §§ 9-1.1-1 – 1.1-9; (24) Tennessee
False Claims Act, Tenn. Code Ann. §§ 4-18-101 – 108; (25) Tennessee Medicaid False Claims
Act, Tenn. Code Ann. §§ 71-5-181 – 185; and (26) Virginia Fraud Against Tax Payers Act, Va.
Code Ann. §§ 8.01-216.1 – 216.19.


    FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 3 OF 64
     Case 3:19-cv-00920-B Document 19 Filed 01/12/21                  Page 4 of 69 PageID 121



     penalties and restitution owed to the Government as a result of various unlawful and improper

     practices by Health Management Systems, Inc. (“HMS” or “Defendant”) in performing

     services for the Medicaid agencies (and in some cases, Medicaid Managed Care Organizations

     (MCOs)) of the Plaintiff States. Relator believes that the damages, penalties and restitution

     that should be owed to the government and the Plaintiff States under this case will likely be in

     the billions of dollars.

             2.      HMS promotes itself as the nation’s leading provider of cost containment

     services including, specifically, third party liability services to state Medicaid agencies and

     MCOs and other government healthcare agencies across the country. Third party liability

     services, also referred to as “TPL Services”, include the identification and recovery of

     expenditures made under the Medicaid program that were actually the responsibility of

     another liable third party such as an insurance carrier.

             3.      Upon information and belief, HMS has or had contracts with more than 40

     state Medicaid agencies and MCOs)2 — including those of the Plaintiff States referenced in

     this complaint — to serve as their provider of TPL Services. In a few cases, HMS is a

     subcontractor to a principal contractor but nonetheless provides its services to the state.

             4.      Relator was employed by HMS from approximately September 2006 to May

     2013 and prior to that time was employed by a TPL company that HMS acquired in a merger.

             5.      During most of his employment with HMS, Relator was a Vice President or

     Regional Vice President (RVP) with responsibility for managing HMS’s relationships with




2
 MCOs are private entities contracted by some states to provide Medicaid services to patients in
exchange for a fee or premium from the state.

    FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 4 OF 64
 Case 3:19-cv-00920-B Document 19 Filed 01/12/21                  Page 5 of 69 PageID 122



 state health agencies in his territory, which initially was comprised of several states. His role

 essentially was that of a sales and client manager and developer of proposals for prospective

 new clients, with primary responsibility for helping HMS obtain new business clients in his

 particular territory, as well as helping HMS’s relationships with existing clients in his

 territories to grow “organically.” Relator had no responsibility or authority relating to HMS’s

 operations, legal or contractual compliance, or client billing. Relator has always been highly

 regarded within the industry and has over 20 years of relevant industry experience.

        6.      During his more than 16 year tenure with HMS (and its predecessor by

 merger), Relator made important contributions to the organization’s growth, success and

 revenues. He grew HMS’s Idaho, Nevada and Alaska markets essentially from scratch, and

 then quadrupled the Texas market from $3 million to $14 million in annual revenues in a very

 short time. He played key proposal development roles in attracting some of HMS’s most

 important clients and landing some of its largest contracts, and also recruited and hired key

 staff who went on to be successful at HMS.

        7.      But in the midst of his many significant contributions to HMS’s success,

 Relator came to realize that HMS was a company beset with many sins. He became aware of

 numerous improper practices and violations of law by HMS in performing services under its

 contracts with state Medicaid agencies. These included HMS’s failure to bill TPL claims

 timely or at all, and its neglecting to load third party coverage information for Medicaid

 enrollees onto the Medicaid information systems. These improper practices violated not only

 numerous federal and state laws and regulations and HMS’s contracts with the relevant state

 Medicaid agencies, but also – by concealing, avoiding or decreasing the recoveries of



FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 5 OF 64
 Case 3:19-cv-00920-B Document 19 Filed 01/12/21                   Page 6 of 69 PageID 123



 Medicaid funds that the Plaintiff States should have obtained, and concealing, avoiding or

 decreasing those states’ obligations to refund the federal government’s share of such funds –

 violated the federal False Claims Act and the false claims acts of the Plaintiff States.

        8.      In addition, with respect to HMS’s contract with the State of New York’s

 Medicaid Agency, the New York Office of the Medicaid Inspector General (“NY OMIG”),

 HMS’s improper practices and violations of law included its failure to refund certain policy

 “add” fees to NY OMIG as it was required to do by contract. These improper practices

 violated not only numerous federal and state laws and regulations and HMS’s contract with

 NY OMIG but also – by concealing, avoiding or decreasing an obligation to pay or transmit

 Medicaid funds back to the State of New York, and in turn the federal government – violated

 the federal False Claims Act and the New York False Claims Act.

        9.      In the course of providing its services, HMS typically provided monthly

 written reports to, and also had periodic in-person meetings with, the Plaintiff States regarding

 HMS’s performance. HMS knowingly made false statements in these reports and meetings,

 consisting of both affirmative misstatements about, and failure to disclose material

 information about, its recoveries and performance, enabling HMS to conceal, avoid or

 decrease its own obligations to the Plaintiff States and to cause the Plaintiff States to impair

 their obligations to the federal government.

        10.     Relator brought his concerns about these practices to the attention of senior

 management of HMS on numerous occasions. He did so in an effort to cause HMS to cease

 activities that were violations of the federal FCA, the false claims acts of the Plaintiff States

 and other laws. Despite Relator’s initial hopes that senior management would take corrective



FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 6 OF 64
 Case 3:19-cv-00920-B Document 19 Filed 01/12/21                    Page 7 of 69 PageID 124



 actions to address these violations of law in an effective manner, he found that the problems

 continued unabated, and he continued to raise his concerns with senior management. HMS

 senior management not only neglected to take meaningful corrective measures to address the

 problems that Relator raised concerns about; they decided to punish the whistleblower. HMS

 took a series of retaliatory actions against Relator that ultimately culminated in his

 termination in May 2013. (However, relator is not making any claim for retaliation in this

 complaint). Upon information and belief, HMS’s improper practices and violations of law

 continued past the time of Relator’s termination and likely continue today.

                                  JURISDICTION AND VENUE

           11.   This Court has jurisdiction over the Government’s claims pursuant to 28 U.S.C.

 §§ 1331 and 1345.

           12.   This Court may exercise personal jurisdiction over HMS because a substantial

 part of the acts giving rise to the Government’s claims occurred within the State of Texas.

           13.   Venue is proper in this District pursuant to 31 U.S.C. § 3732(a) and 28 U.S.C.

 §§ 1391(b) and 1391(c) because HMS transacts business in this District and/or has

 committed violations of the False Claims Act in this District.

                                         THE PARTIES

           14.   Defendant Health Management Systems, Inc. is a New York corporation with

 its principal place of business in Dallas County, Texas and offices in several of the Plaintiff

 States.

           15.   Relator Christopher Frey is a resident of Texas.




FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 7 OF 64
 Case 3:19-cv-00920-B Document 19 Filed 01/12/21                   Page 8 of 69 PageID 125



         16.     Relator brings this action on behalf of the Government pursuant to the qui tam

 provisions of the federal False Claims Act, 31 U.S.C. § 3729 – 3733, and the false claims acts

 of the respective Plaintiff States.

                                STATUTORY BACKGROUND

          A. Medicaid and Third Party Liability.

         17.     The Medicaid statute, 42 U.S.C. §§ 1396 et seq., establishes a cooperative

 federal-state program under which the federal government partly funds state programs that

 provide medical assistance to individuals “whose income and resources are insufficient to

 meet the costs of necessary medical services.” Id. § 1396-1. To participate in the Medicaid

 program, a state must submit a plan for medical assistance that conforms to the requirements

 of the Medicaid statute. See id. § 1396a; 42 C.F.R. § 430.10. Once a state Medicaid plan is

 approved, the federal government shoulders a substantial fraction (somewhere between half

 and three-quarters, depending on the state) of state Medicaid outlays. See Arkansas Dept. of

 Health & Human Services v. Ahlborn, 547 U.S. 268, 275 (2006).

         18.     In some instances, a Medicaid beneficiary will receive coverage through

 Medicaid even though a third party is also liable for the costs of the covered medical care or

 prescription. This can occur, in but one example, when a child’s parents have separated but

 the child remains covered by insurance that one parent receives through the workplace. If

 the child’s other parent is Medicaid-eligible, the child will generally, as a practical matter,

 receive coverage through Medicaid.

         19.     Medicaid, however, is supposed to be the payor of last resort. See H.R. Conf.

 Rep. 109-362, at 308 (2005) (“In general, federal law requires Medicaid to be the payor of


FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 8 OF 64
 Case 3:19-cv-00920-B Document 19 Filed 01/12/21                         Page 9 of 69 PageID 126



 last resort, meaning that all other available third parties must meet their legal obligation to

 pay claims before the Medicaid program pays for the care of an individual.”). A Medicaid-

 eligible person’s private insurance must therefore pay for any covered medical care before

 Medicaid will foot the bill. However, a problem arises when a Medicaid beneficiary does

 not identify himself or herself as the beneficiary of a private insurance plan when he or she

 seeks medical care or prescription medications. In those instances, the practice of most state

 Medicaid agencies and MCOs is to disburse payments for the treatment and later seek

 reimbursement from any other private parties—known as “liable third parties”—that are

 responsible for the covered individual’s medical expenses. See 42 U.S.C. § 1396a(25)(B)

 (state Medicaid agencies must “seek reimbursement for [their medical] assistance” from

 liable third parties); 42 C.F.R. § 433.139(d).

         20.      Federal regulations require that if a state Medicaid agency learns of the

 existence of a liable third party, or benefits otherwise become available from a third party,

 after a claim has been paid with Medicaid dollars, the state agency must seek recovery or

 reimbursement within 60 days after the end of the month in which it learns of the existence

 of the liable third party, or in which third party benefits have become available. See 42

 C.F.R. §433.139.

         21.      Federal regulations also require state Medicaid plans to provide for the legal liability

 of liable third parties to pay for the reasonable costs of medical care or services provided to a

 beneficiary through the Medicaid program. See generally 42 C.F.R. §§ 433.135, 433.139. Thus, the

 Medicaid plans of the Plaintiff States establish an obligation on the part of a liable third party to

 reimburse the Plaintiff State for these funds.




FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 9 OF 64
    Case 3:19-cv-00920-B Document 19 Filed 01/12/21                   Page 10 of 69 PageID 127



               B. The False Claims Act.

             22.      In relevant part, the FCA at 31 U.S.C. § 3729(a)(1)(G) establishes treble

     damages liability to the United States for any individual or entity that:

                    knowingly conceals or knowingly and improperly avoids or decreases an
                    obligation to pay or transmit money to the Government.

     This particular liability to the United States, known as a “reverse false claim,” results not from

     improper payment by the government to the defendant, but instead results in no payment to the

     government when a payment is obligated. Hicks v. D.C., 183 F. Supp. 3d 159, 160–61 (D.D.C.

     2016). Following the 2009 amendments to the False Claims Act, it is no longer imperative for

     a plaintiff to identify a false record or statement in order to prevail on a reverse false claim

     theory of liability. United States v. Crumb, No. CV 15-0655-WS-N, 2016 WL 4480690, at *15

     (S.D. Ala. Aug. 24, 2016); see also Handwerker et. al., Congress Declares Checkmate: How the

     Fraud Enforcement and Recovery Act of 2009 Strengthens the Civil False Claims Act and

     Counters the Courts, 5 J. Bus. & Tech. L. 295, 312 (2010) at 312 (explaining that the second

     prong of the revised Section 3729(a)(l)(G) does not require creation or use of a false record for

     liability).3

             23.      In 2011, the Fifth Circuit clarified that the obligation to the government need

     not be an obligation of the defendant; rather, the defendant’s causing a third party to

     conceal, avoid or decrease the third party’s obligations to remit money to the government

     also constitutes a reverse false claims violation. U.S. v. Caremark, Inc., 634 F.3d 808, 817




3
 Even though a false statement is no longer required for liability under this prong of the FCA, Relator
nonetheless alleges that HMS continuously made numerous types false statements to the
government, as described below.

    FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 10 OF 64
Case 3:19-cv-00920-B Document 19 Filed 01/12/21                   Page 11 of 69 PageID 128



 (5th Cir. 2011). See also United States ex rel. Landis v. Tailwind Sports Corp., 160 F. Supp.

 3d 253, 260 (D.D.C. 2016). The Caremark case refers to this as an “indirect reverse false

 claim”. See Caremark, 634 F.3d 808 at 815.

        24.     As mentioned above, the states have a legal duty to seek reimbursement from

 a third party for individuals whose medical care or prescription has been paid by Medicaid

 but who are also covered by other insurance. 42 U.S.C. § 1396a(a)(25)(A) (requiring the

 states to “take all reasonable measures to ascertain the legal liability of third parties” and to

 seek reimbursement for medical assistance to the extent of any third party's legal liability).

 The federal regulations governing Medicaid TPL also obligate the states to return to the

 federal government the federal share of funds that are recovered from third parties. 42

 C.F.R. § 433.140 (“If the State receives FFP in Medicaid payments for which it receives

 third party reimbursement, the State must pay the Federal government a portion of the

 reimbursement ....”). As the Fifth Circuit has explained, these requirements impose an

 obligation on the states to the federal government. See Caremark, 634 F.3d at 817. Causing

 another party to impair its obligations to the federal government is a violation of the False

 Claims Act under 31 U.S.C. § 3729(a)(1)(G). Id. Accordingly, causing a state to keep

 federal Medicaid funds to which it would not otherwise be entitled impairs the state’s

 obligations to the federal government and is a violation of the federal False Claims Act. See

 id.

        25.     As one federal court has pointed out, the indirect reverse false claims analysis

 in the Caremark opinion is not merely dicta but is the holding of a court. See, e.g., United

 States ex rel. Landis v. Tailwind Sports Corp., 51 F. Supp. 3d 9, 60 (D.D.C. 2014), on



FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 11 OF 64
Case 3:19-cv-00920-B Document 19 Filed 01/12/21                   Page 12 of 69 PageID 129



 reconsideration in part, 160 F. Supp. 3d 253 (D.D.C. 2016), and clarified on denial of

 reconsideration, No. 1:10-CV-00976 (CRC), 2016 WL 3197550 (D.D.C. June 8, 2016).

 Other federal courts have cited Caremark’s indirect reverse false claims analysis with

 approval and have applied it to other situations in which the defendant was alleged to have

 caused a third party to impair or decrease its obligation to the government. See, e.g, Landis

 v. Tailwind Sports Corp., 51 F. Supp. 3d 9, at 60 (“Congress’s use of the indefinite article

 certainly supports the interpretation that the scope of the statute is not limited to instances

 where the person seeks to ‘conceal, avoid or decrease’ his own obligation, as opposed to any

 obligation.”); U.S. ex rel. Spay v. CVS Caremark Corp., 913 F. Supp. 2d 125, 172 (E.D. Pa.

 2012) (referring to the Caremark holding on indirect reverse false claims as a “highly

 persuasive decision”); United States ex rel. Wallace v. Exactech, Inc., No. 2:18-CV-01010-

 LSC, 2020 WL 4500493, at *21 (N.D. Ala. Aug. 5, 2020) (“As the Fifth Circuit has

 recognized, the language of § 3729(a)(1)(G) does not require that the [false] statement

 impair the defendant’s obligation; instead, it requires that the statement impair an obligation

 to pay or transmit money or property to the government. This Court is persuaded by the

 Fifth Circuit’s reasoning and finds that such indirect reverse false claims may give rise to

 liability.”) (internal quotation marks and citation omitted).

        26.       The points from Caremark’s application of the indirect reverse false claims

 analysis in the Medicaid context can be summarized as follows:

              •   The states have a legal duty to return federal Medicaid funds if they are able

                  to recover from third parties.




FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 12 OF 64
Case 3:19-cv-00920-B Document 19 Filed 01/12/21                     Page 13 of 69 PageID 130



               •   The states also have a legal duty to seek reimbursement from a third party for

                   individuals who have other coverage.

               •   These requirements impose an obligation on the states to the federal

                   government.

               •   A person’s false statements or wrongful acts that prevent the states from

                   fulfilling either or both of those obligations cause the states to keep federal

                   Medicaid funds to which they would not otherwise be entitled and thus

                   impairs the states from fulfilling their obligation to the government.

               See Caremark, 634 F.3d at 817.

         27.       As a subcontractor to the Plaintiff States, HMS was responsible to carry out

 the Plaintiff States’ obligation to the federal government to seek or obtain reimbursement

 from a liable party in accordance with the TPL regulations, when Medicaid funds have been

 expended. HMS’s knowing failure to bill claims timely or at all, as described further below,

 caused the Plaintiff States to impair this obligation to the federal government. Further,

 HMS’s knowing failure to bill TPL claims timely or at all caused the Plaintiff States to

 impair their obligations to refund Medicaid funds to the federal government that should have

 been recovered from liable third parties but that were not recovered.

         28.       HMS’s knowing failure to bill hundreds of thousands of TPL claims timely or

 at all also violated its contracts with the Plaintiff States, and concealed, avoided and

 decreased its obligations to obtain recoveries of Medicaid funds and transmit them to the

 Plaintiff States.




FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 13 OF 64
Case 3:19-cv-00920-B Document 19 Filed 01/12/21                   Page 14 of 69 PageID 131



        29.     HMS’s knowing failure to upload coverage information to the MMIS timely

 or at all, as described further below, also caused the Plaintiff States to impair their obligation

 to the federal government to seek or obtain reimbursement from a liable party in accordance

 with the TPL regulations when Medicaid funds have been expended. Further, HMS’s

 knowing failure to upload coverage information to the MMIS timely or at all caused the

 Plaintiff States’ to impair their obligations to refund Medicaid funds to the federal

 government that should have been recovered from liable third parties but that were not

 recovered.

        30.     Further, an obligation to the government arises under 31 U.S.C. §

 3729(a)(1)(G) when a party knows it has received funds to which it was not entitled and

 retains the funds instead of returning them. United States ex rel. Stepe v. RS Compounding

 LLC, 325 F.R.D. 699, 709 (M.D. Fla. 2017). More specifically, as the Patient Protection and

 Affordable Care Act provides, any person who has received an overpayment from Medicaid

 and knowingly fails to report and return it within 60 days after the date on which it was

 identified has committed a reverse False Claims Act violation. Kane ex rel. U.S. v.

 Healthfirst, Inc., 120 F. Supp. 3d 370, 381, 389 (S.D.N.Y. 2015) (noting that this is an

 “unforgiving rule”); see 42 U.S.C. § 1320a–7k(d). HMS’s knowing failure, as described

 further below, to refund to the State of New York policy “add” fees to which HMS knew it

 was not entitled violated the False Claims Act. In addition, HMS’s knowingly billing twice

 for providing the same coverage information in the State of Tennessee and some other

 Plaintiff States, as described further below, was a “double dip” into Medicaid funds to which




FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 14 OF 64
Case 3:19-cv-00920-B Document 19 Filed 01/12/21                   Page 15 of 69 PageID 132



 HMS knew it was not entitled, and its knowing failure to return the funds that were doubly

 charged violated the False Claims Act.

        31.     HMS’s knowing failure to refund policy add fees when it was required to do

 so also violated its contract with NY OMIG and the New York False Claims Act. Courts

 interpret the New York False Claims Act “by closely tracking judicial interpretation of its

 federal counterpart.” Swanson v. Battery Park City Auth., 2016 WL 3198309, at *2

 (S.D.N.Y. June 8, 2016).

        32.     HMS’s knowing failure to refund the Medicaid funds that it doubly billed in

 the State of Tennessee violated the Tennessee Medicaid False Claims Act. Courts interpret

 the Tennessee Medicaid False Claims Act in a manner similar to the federal False Claims

 Act. See generally United States v. Chattanooga-Hamilton Cty. Hosp. Auth., 958 F. Supp.

 2d 846, 864 (E.D. Tenn. 2013).

        33.     Within the meaning of the FCA, “knowing” and “knowingly” are defined to

 include reckless disregard and deliberate ignorance; specific intent to defraud is not

 required. 31 U.S.C. § 3729(b)(1)(A). By so defining these words, Congress has greatly

 expanded common dictionary definitions of those terms. Kane ex rel. U.S. v. Healthfirst,

 Inc., 120 F. Supp. 3d 370, 385 (S.D.N.Y. 2015).

        34.     In addition to treble damages, the FCA also provides for assessment of a civil

 penalty for each violation or each false claim.

        35.     Each of the Plaintiff States has enacted statutes that are parallel to the

 legislative scheme embodied in the FCA.




FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 15 OF 64
Case 3:19-cv-00920-B Document 19 Filed 01/12/21                   Page 16 of 69 PageID 133



                                FACTUAL ALLEGATIONS

        A.      Overview of HMS and Its Third Party Liability (“TPL”) Business.

        36.     HMS is a leading provider of cost containment solutions that are purported to

 benefit government and commercial healthcare programs. One of the core areas of HMS’s

 business — upon information and belief, responsible for approximately 50% to 75% of

 HMS’s revenues over the last several years – is the provision of TPL Services to state

 Medicaid agencies and Medicaid MCOs.

        37.     TPL refers to the legal obligation of third parties such as group health plans,

 self-insured plans, managed care organizations, pharmacy benefit managers, workers’

 compensation, long-term care insurance and Medicare, to pay part or all of the expenditures

 for healthcare services furnished to an enrollee in a state Medicaid plan. By law, Medicaid is

 a “payer of last resort,” meaning that all other available third party resources must meet their

 legal obligation to pay claims before the Medicaid program pays for the care of an

 individual eligible for Medicaid. Accordingly, federal law requires the government agencies

 administering state Medicaid plans to take measures to ascertain the legal liability of third

 parties to pay for care and services available under their state’s plan.

        38.     TPL Services, in turn, consist of activities involved in identifying and

 verifying alternative forms of coverage available to Medicaid enrollees, updating the state

 Medicaid agency’s eligibility file and automated claims adjudication systems for “cost

 avoidance” purposes (i.e., to ensure that the future claims properly covered by third-party

 payers are prospectively denied), and recovering from liable third parties amounts

 previously, but erroneously, paid by Medicaid, often referred to as reclamation claims. The



FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 16 OF 64
Case 3:19-cv-00920-B Document 19 Filed 01/12/21                    Page 17 of 69 PageID 134



 ultimate benefit of these efforts is the ability to use states’ limited funds to grant access to

 Medicaid to more individuals.

         39.     Federal law generally allows for the pursuit of reclamation claims from a

 liable third party for up to 36 months from the date of service to the patient. Federal law and

 regulations further require that if a state agency learns of the existence of a liable third party,

 or benefits otherwise become available from a third party, after a claim has been paid with

 Medicaid dollars, the state agency must seek recovery or reimbursement within 60 days after

 the end of the month in which it learns of the existence of the liable third party, or in which

 third party benefits have become available. See 42 C.F.R. §433.139.

         40.     A handful of state Medicaid programs conduct TPL efforts on their own or

 enter into data matching agreements directly with third party contractors. However, the vast

 majority of state Medicaid agencies and MCOs choose to employ a single TPL contractor to

 complete the required matches and to perform all related TPL Services. HMS currently

 serves as a TPL contractor for approximately 40 to 45 of the Medicaid programs of the 50

 states, the District of Columbia, and Puerto Rico.

         41.     HMS’s services to a state Medicaid agency are governed by a detailed written

 contract. Such a contract typically is worth tens of millions of dollars to HMS, and those

 with the larger state Medicaid agencies such as New York and New Jersey, over $100

 million, to HMS. Under these contracts, HMS typically receives a contingency fee in the

 amount of a certain percentage of the funds recovered for the state. In addition, in the State

 of New York HMS also received an “add” fee each time that it identified a Medicaid patient

 with newly discovered other coverage.



FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 17 OF 64
    Case 3:19-cv-00920-B Document 19 Filed 01/12/21                   Page 18 of 69 PageID 135



            B.      HMS’s Failure to Bill Claims Timely or At All.

            42.     Relator discovered during the course of his employment with HMS that

     despite the fact that federal regulations require that TPL claims to a liable third party be

     submitted within 60 days after the end of the month in which existence of the coverage is

     identified – a responsibility that HMS assumed under its contracts to provide TPL Services

     to state Medicaid agencies and MCOs – HMS failed to submit many such claims timely, or

     at all, to the liable third party. Relator determined that this practice was ongoing,

     widespread (likely nationwide) and voluminous, with Relator estimating that it involved

     hundreds of thousands of claims and millions if not billions of dollars of Medicaid funds.

            43.     Relator learned that this failure by HMS to bill such claims timely was a

     result of many factors, including an overwhelming volume of claims data to handle

     (resulting from HMS’s growth and its dominance/monopoly of the industry); aged and

     inadequate IT systems;4 a lack of competition which results in fewer incentives for HMS to

     perform its work efficiently and in compliance with federal and state laws and its contractual

     requirements; a desire to curry favor with insurance carriers, upon whom HMS depends for

     obtaining coverage data; a desire to manage HMS’s workload and revenues (i.e., to keep

     revenues relatively even from quarter to quarter); and simply a sense of industry or “big




4
  There were only so many jobs HMS’s mainframe computer could handle at one time, especially
if claims for a large state were in the queue. The claims for other states/clients would get put off for
weeks if not months, and this often resulted in claims not going out timely or at all. In addition,
sometimes the jobs being run would be plagued by an error and have to be re-run, resulting in
further backups and delays. HMS’s CIO informed CEO Bill Lucia that HMS needed to spend $40
million to upgrade the company’s systems to meet demand and honor its contractual commitments.
However, Mr. Lucia refused to make an expenditure of that size, and HMS’s contractual
compliance, revenues and recoveries suffered as a result.

    FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 18 OF 64
Case 3:19-cv-00920-B Document 19 Filed 01/12/21                  Page 19 of 69 PageID 136



 business” arrogance and a disregard for the applicable law and regulations, as well as

 general incompetence. Relator believes that these factors often have mitigated and even

 overcome what would otherwise be an incentive for HMS to maximize TPL claim

 recoveries due to its being compensated on a contingency basis.

        44.     Relator came to know that HMS also had incentive to bill claims

 electronically rather than on paper, because costs that HMS incurs for postage, printing and

 paper reduce HMS’s profit under most state agency contracts. Relator learned that most

 insurance carriers also prefer electronic submissions of claims and discourage hard copy

 submissions. However, as Relator learned, HMS does not have the IT infrastructure and

 carrier interfaces needed to enable it to bill many of these claims electronically. Thus, rather

 than send claims timely to the carriers on paper (which typically results in complaints from

 the carriers to HMS and which causes HMS to incur more costs), HMS accommodated the

 carriers’ requests to hold claims until they had been put into electronic format and then

 submit them late, or failed to submit them at all.

        45.     Relator also became aware of the fact that in a lesser number of cases, a

 carrier’s own limitations did not allow for the electronic billing of reclamation claims. In

 those situations, HMS should print the claims on paper and deliver them to the carrier in

 order to meet its regulatory and contractual obligations to bill claims timely. However,

 rather than undergoing this effort, HMS in many instances chose simply to put these claims

 “on hold,” sometimes indefinitely or perpetually. Relator learned that HMS

 Staff/Programmer Peter Vornlocker had found “buckets” of claims, and millions of dollars,

 that had fallen through the cracks and that HMS had never billed.



FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 19 OF 64
Case 3:19-cv-00920-B Document 19 Filed 01/12/21                    Page 20 of 69 PageID 137



          46.    Relator discovered that HMS’s billing operations department in fact had

 affirmative processes in place (sometimes called “carrier holds”) for holding claims to

 certain carriers that should have been billed, which kept entire batches of claims, and

 millions of dollars, from being ever billed out.

          47.    In New York, for example, there were at least two large pharmacy benefit

 managers (PBMs) for which HMS put thousands of claims “on hold” – Express Scripts and

 Advanced Paradigm. Over time, due to carriers’ deadlines for filing of claims, these claims

 eventually become unrecoverable, even if they were eventually billed late in contravention

 of federal regulations. According to documentation possessed by Relator, at one time in

 2010 HMS had “open” claims to two PBMs alone in New York in the aggregate amount of

 nearly $179 million. Open claims can include (i) claims submitted but not paid or denied,

 (ii) claims submitted but not received by the carrier, (iii) claims never billed, and (iv) claims

 put on hold. Although it is possible that many claims classified as open at that time were

 eventually billed and paid, Relator believed that large numbers of these claims were never

 billed timely, never billed at all and/or put on indefinite hold, costing the State of New York

 tens of millions of dollars and the entire class of Plaintiff States billions of dollars.

          48.    Plaintiff States were rarely if ever informed of these holds. Because “carrier

 holds” typically occur after the generation of the billing cycle, this caused HMS’s reports of

 its claims activity that accompanied or were delivered in connection with its invoices to state

 Medicaid agency clients to be inaccurate and fraudulent – because the reports represented

 that certain claims had gone out, yet these claims were subsequently made subject to carrier

 holds.



FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 20 OF 64
    Case 3:19-cv-00920-B Document 19 Filed 01/12/21                  Page 21 of 69 PageID 138



            49.     One illustration of how HMS’s failure to bill claims timely or at all was done

     knowingly is in its handling of claims for the Florida Agency for Health Care

     Administration (“Florida AHCA”), which was a very large state Medicaid agency client for

     HMS. At one point, the contract with Florida AHCA was up for re-bid, and HMS was very

     surprised to learn that the new contract was awarded to one of HMS’s competitors,

     Affiliated Computer Services, Inc. (“ACS”). (Relator believed that HMS’s lackluster

     performance in billing and collecting claims for Florida AHCA, and its failure to be

     straightforward with the State of Florida, played a significant role in its loss of the new

     contract).

            50.     Before the term of the then-current contract with Florida AHCA ran out in

     2009, HMS kicked into high gear to identify and bill as many third party claims as possible

     that were not yet stale. This sudden surge in diligence on HMS’s part generated tens of

     millions, if not over $100 million, in recoveries for Florida AHCA and millions of dollars in

     contingency fees for HMS. HMS’s ability to pursue claims to generate contingency fees for

     itself before its time ran out, and hence to deny these recovery opportunities to its

     competitor ACS when ACS’s contract took effect, underscores how HMS’s previous lack of

     diligence in pursuing claims for its state agency client was knowing on the part of HMS.5




5
  HMS later used its sudden surge of attentiveness to collecting claims for Florida AHCA, and the
resulting reduction of claims recovery opportunities that were left for ACS, to criticize ACS’s
performance for Florida AHCA compared to its own. With the use of lobbyists before the State of
Florida and other persuasive measures, HMS was then able to force ACS to subcontract much of
the work back to HMS.


    FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 21 OF 64
    Case 3:19-cv-00920-B Document 19 Filed 01/12/21                    Page 22 of 69 PageID 139



             51.       Moreover, it also came to Relator’s attention that TPL claims that were not

     billed timely or at all were not captured or included in the periodic reports that HMS was

     required to provide to its state Medicaid agency clients. Under its contracts with most state

     Medicaid agency clients, HMS is required to formally notify the client if it cannot bill a

     claim to a carrier. Relator was concerned about the fact that not only did HMS disregard its

     obligations to notify state Medicaid agencies and MCOs of its failure to bill claims timely or

     at all, but it also routinely affirmatively misrepresented to representatives of state Medicaid

     agency clients – in both written reports and periodic in-person status meetings – that it had

     billed all identified claims on a timely basis. As mentioned above, HMS’s regular engaging

     in carrier holds caused practically all of its monthly reporting to state Medicaid agency

     clients to be inaccurate. HMS did not correct or amend these reports to reflect subsequent

     carrier holds, and it concealed from state Medicaid agency clients the existence of the

     requests it received from carriers, and the decisions that it made internally, to perform

     carrier holds.6

             52.       As Relator discovered, related to HMS’s failure to bill claims timely or at all

     was its failure also to follow up with carriers to ensure claim payments, to provide additional

     information requested by carriers so that they can process a claim, and to appeal denied

     claims that are meritorious. HMS’s contracts with state Medicaid agency clients typically




6
  HMS’s misrepresentations to Plaintiff State clients that it was timely and effectively billing all
identified claims and properly handling all carrier information requests and appeals of denied
claims made it more difficult for competitors to vie for providing better TPL services to these
Plaintiff State clients and helped HMS obtain a virtual monopoly in this field, which further
enabled HMS to continue its mismanagement and wrongdoing in its services for Plaintiff State
clients.

    FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 22 OF 64
Case 3:19-cv-00920-B Document 19 Filed 01/12/21                  Page 23 of 69 PageID 140



 require HMS to cooperate to provide additional information regarding a claim whenever

 requested by the carrier, and to follow the carrier’s process for appealing denials of claims

 by the carrier. However, Relator realized that HMS usually did not exert the effort to

 provide requested additional information to carriers or to appeal denied claims.

        53.     Relator learned that many claims with carriers were denied for failure to meet

 the carrier’s claim filing deadline. In some situations where a denied claim actually was

 submitted timely and in accordance with law and the denial was in error, the denial can be

 appealed by providing the carrier evidence of the timeliness of the filing. However, HMS

 did not have the technical ability to prove timely filing even when it did actually occur.

 Moreover, HMS failed to disclose to state Medicaid agency clients its lack of capability to

 appeal these denials and collect the money rightly owing to the clients in these

 circumstances. The states were thus unaware of the lost recovery opportunities that HMS’s

 technical and procedural shortcomings produced.

        54.     HMS typically did not supplement or correct its reports to state Medicaid

 agency clients that indicated that these claims had been successfully billed, rebilled or

 appealed. Moreover, HMS affirmatively misrepresented to state Medicaid agency clients

 that it was properly and adequately responding to carrier information requests and appealing

 wrongly denied claims, and that its processes for doing so was state of the art. HMS falsely

 made it appear to state Medicaid agency clients that it was maximizing all potential

 recoveries when in fact it was falling materially short of doing so.

        55.     Relator raised concerns about HMS’s failure to bill TPL claims timely or at

 all, its false reporting to state Medicaid agency clients concerning its billing of TPL claims,



FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 23 OF 64
Case 3:19-cv-00920-B Document 19 Filed 01/12/21                  Page 24 of 69 PageID 141



 and its failure to appeal improperly denied TPL claims throughout the time of his

 employment with HMS, with numerous members of senior management, including

 Executive Vice President Ron Singh, Executive Vice President and Chief Business Officer

 Maria Perrin, Vice President of Operations Elena Moiseenko, Senior Vice President Kim

 Glenn, Vice President David Dawson, and COO Sean Curtin.

        56.     In the course of its knowing failure to bill Medicaid reclamation claims

 timely or at all, its failure to provide carriers requested follow-up information and to appeal

 improperly denied claims, and its false and fraudulent reporting to the Plaintiff States that it

 was timely billing, rebilling and appealing these claims, HMS concealed, avoided and

 decreased its obligations under the TPL regulations to obtain recoveries for the Plaintiff

 States of Medicaid funds that had been expended for these patients. Further, this caused the

 Plaintiff States to suffer a decrease in the recoveries of Medicaid funds that they should have

 obtained, caused the Plaintiff States to impair their obligations to pay or transmit to the

 federal government these funds that should have been recovered, and caused the federal

 government to suffer a decrease in its share of these funds that it would have received to the

 tune of billions of dollars over the last decade.

        C.      HMS’s Failure to Upload Insurance Coverage Information to the

 Medicaid Management Information System (MMIS).

        57.     When HMS identifies the existence of insurance coverage for a Medicaid

 enrollee through, for example a data match, federal regulations require that the individual’s

 insurance coverage information be loaded onto the Medicaid information systems that the

 state agencies are required to maintain (known as the Medicaid Management Information



FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 24 OF 64
Case 3:19-cv-00920-B Document 19 Filed 01/12/21                 Page 25 of 69 PageID 142



 System, or MMIS). Federal regulations require that this information must be loaded within

 45 days from the time that the insurance coverage is discovered.

        58.     The same duty to upload coverage information to the MMIS within 45 days

 also arose when HMS periodically performed credit balance audit for state Medicaid agency

 clients. In a credit balance audit, HMS is engaged to review a state agency client’s

 Medicaid payment history to a certain provider of services for a defined previous period of

 time, usually 36 months, to identify situations where the provider was paid by two or more

 payers (such as a group health insurance plan and Medicaid) for the same service. Because

 of the high number of Medicaid providers in each state, credit balance audits typically target

 large providers such as acute care hospitals. Multiple payments to the provider for the same

 service result in a “credit balance” on the provider’s books. HMS is then required to pursue

 a refund of the Medicaid payment from the provider, and receives a percentage of any

 amount recovered. As with a TPL data match, credit balance audits thus identify situations

 where a Medicaid enrollee is covered by other insurance (previously unknown to the state)

 such as a group health plan, and this coverage information must be uploaded to the MMIS

 within 45 days.

        59.     In both the TPL data match and the credit balance audit scenarios, loading

 identified coverage information to the MMIS is important not only so that the Medicaid

 dollars that have already been spent on the patient are recovered, but also so that additional

 Medicaid dollars will not be spent in the future on a patient who is covered by insurance. As

 the party responsible for handling this function for each of its state Medicaid agency clients,

 HMS was required to follow the federal regulations requiring MMIS upload of applicable



FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 25 OF 64
Case 3:19-cv-00920-B Document 19 Filed 01/12/21                   Page 26 of 69 PageID 143



 coverage information within 45 days. A data match for a large state agency client typically

 will reveal a high volume of “leads,” usually more than 100,000, for potential third party

 coverage. HMS must then have the resources and capability to validate, format, and upload

 this information to the MMIS timely in accordance with the law. However, due to its virtual

 monopoly over the TPL industry and the sense of impunity that came along with it, HMS

 knowingly failed to allocate the proper resources to comply with the law on behalf of

 Plaintiff States.

         60.     It came to Relator’s attention that when performing data matches and credit

 balance audits for state Medicaid agency clients, HMS failed to perform these functions and

 load the insurance carrier liability information onto the MMIS for thousands of patients

 within the 45 day timeframe required, and in many cases never loaded it at all. Relator

 determined that HMS’s ongoing and nationwide failure to upload coverage information to

 the MMIS timely or at all violated the terms of HMS’s contracts with its various state

 Medicaid agency clients.

         61.     The federal government provides hundreds of millions of dollars to states to

 help them develop systems such as the MMIS that are intended to be functional for saving

 taxpayer funds. As a condition to receiving these funds, states must certify to the federal

 government that the systems are operating properly and in accordance with the law. As a

 vendor performing TPL services for most of the states, HMS makes certification to the states

 that it is complying with the law on their behalf, and the states rely on these certifications in

 order to make their own certifications to the federal government. HMS regularly certified or




FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 26 OF 64
Case 3:19-cv-00920-B Document 19 Filed 01/12/21                    Page 27 of 69 PageID 144



 reported falsely to state agency clients that third party coverage information that it had

 newly identified was timely loaded onto the MMIS.

         62.    By its knowing failure to upload coverage information to the MMIS timely or

 at all, and its regular false certifications and reporting to state Medicaid agency clients that it

 actually was timely uploading all such information, HMS concealed, avoided and decreased

 its obligations under the TPL regulations to obtain recoveries for the Plaintiff States of

 Medicaid funds that had been expended for these patients. This caused the Plaintiff States to

 suffer a decrease in the recoveries of Medicaid funds that they should have obtained, caused

 the Plaintiff States to impair their obligations to pay or transmit to the federal government

 these funds that should have been recovered, and caused the federal government to suffer a

 decrease in its share of these funds that it would have received. In addition, HMS’s failure

 caused, in Relator’s estimation, tens of millions of dollars of additional Medicaid funds to be

 spent by state Medicaid agencies and MCOs unnecessarily on patients who are covered by

 insurance. This later enabled HMS to collect contingency fees for filing (or in many cases,

 merely claiming to have filed) claims for these expenditures with liable third parties.

         63.    Relator expressed his concerns about HMS’s failure to upload coverage

 information to the MMIS to Senior Vice President Kim Glenn, Executive Vice President

 Ron Singh and Vice President David Dawson, among others.

         D.     HMS’s Failure to Refund Policy “Add” Fees Under Contract with State

 of New York.

         64.    The contract that HMS had with the NY OMIG, known as the Medicaid

 Match and Recovery Contract, that was in effect until early 2009, provided, among other



FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 27 OF 64
Case 3:19-cv-00920-B Document 19 Filed 01/12/21                  Page 28 of 69 PageID 145



 things, that HMS would receive a $40 “add” fee each time that HMS identified a Medicaid

 patient with newly discovered other coverage. The contract also required that HMS refund

 this add fee to NY OMIG in the event that HMS obtained a recovery from the responsible

 third party. This avoided double payments to HMS because when HMS obtained a

 recovery, it would be paid a percentage of the money recovered from the responsible third

 party. In many thousands of cases, HMS did obtain a recovery for NY OMIG from the

 responsible third party. However, Relator believed that HMS routinely and knowingly

 failed to refund the add fee to NY OMIG in such situations, or to even attempt to identify

 circumstances in which the add fee should be refunded.

        65.     These acts violated the requirements of HMS’s contract then in effect with

 NY OMIG. Knowing that it was violating this contract requirement, HMS nonetheless

 failed to refund these fees to NY OMIG. Moreover, HMS’s numerous periodic reports that

 it was required to provide NY OMIG under the contract were false, because HMS

 knowingly failed to disclose in the reports that while HMS was making recoveries on many

 of the relevant insurance policies, that it was not refunding the “add” fees that it owed to the

 state. These knowing and wrongful acts enabled HMS to keep overpayments of Medicaid

 funds that it owed to NY OMIG, a portion of which, if recovered by OMIG, were required

 to be shared with the federal government.

        66.     Relator discovered that when HMS’s next contract with NY OMIG was

 finalized, the “add” policy refund provision was no longer included, amounting essentially

 to a contract price increase benefitting HMS because it allowed HMS to begin keeping

 policy add fees in situations where HMS obtained a recovery. Relator believed that HMS



FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 28 OF 64
    Case 3:19-cv-00920-B Document 19 Filed 01/12/21                  Page 29 of 69 PageID 146



     senior management may have persuaded the compromised NY OMIG contract

     administrator, Jeffrey Flora, to drop the refund requirement from the new contract without

     knowledge or approval from NY OMIG senior management.7 Despite this development

     with the new contract, HMS continued to have a binding legal obligation to refund policy

     add fees in situations where it had obtained a TPL recovery under the previous contract. In

     other words, the new contract did not extinguish the repayment obligations that had already

     arisen and were outstanding under the previous contract.

            67.     Relator raised his concerns about HMS’ wrongful retention of policy add fees

     that it should have refunded to NY OMIG with Senior Vice President Kim Glenn.

            68.     In its failure to refund to the State of New York policy add fees in situations

     where HMS had obtained a recovery, HMS retained Medicaid funds to which it knew it was

     not entitled and caused NY OMIG to suffer a decrease of millions of dollars in payments or

     transmittals of money that NY OMIG would have otherwise received. This in turn caused

     the federal government to suffer a decrease of hundreds of thousands of dollars in payments

     or transmittals of money in the form of its share of those funds.

             E.     HMS’s Failure to Refund Fees Obtained from Charging Twice for

      Providing the Same Information Under Its So-Called “Tennessee Model”.

            69.     HMS charges its state Medicaid agency clients for providing them

     information regarding liable third parties relating to Medicaid patients. A state Medicaid



7
  In 2015, NY OMIG and New York’s Joint Committee on Public Ethics (JCOPE) found HMS to have
violated the New York State Public Officers Law and New York’s Lobbying Act by providing lavish
entertainment and gifts to Mr. Flora, and offering him a high-level job which he accepted (the offer was
withdrawn after news of it was published in the Albany Times-Union newspaper), all while Mr. Flora was
NY OMIG’s administrator over its contract with HMS.

    FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 29 OF 64
Case 3:19-cv-00920-B Document 19 Filed 01/12/21                  Page 30 of 69 PageID 147



 agency client typically purchases this information from HMS within the first several months

 of the patient obtaining Medicaid eligibility and being added to the state’s Medicaid

 eligibility file. The possession of this information can aid a state Medicaid agency client in

 future cost avoidance by helping it not to expend Medicaid funds on a patient who has other

 insurance coverage. The state Medicaid agency clients in turn share this coverage

 information with MCOs, which as described above are private entities contracted by some

 states to provide Medicaid services to patients in exchange for a fee or premium from the

 state. However, as Relator discovered, HMS sells the very same third party liability

 information directly to many of the Medicaid MCOs as well – even though the Medicaid

 MCOs are already receiving this information from state Medicaid agency clients and thus do

 not need to pay HMS for it. Both the state Medicaid agency clients and the Medicaid MCOs

 pay for the information with Medicaid funds. Thus, Relator determined that HMS is

 essentially charging the relevant Plaintiff States twice for providing the same information to

 parties who are already sharing the information.

        70.     The selling of this information twice to parties who already share it not only

 provides an inappropriate windfall to HMS – but it also artificially inflates premiums paid

 by the states with Medicaid funds (and hence ultimately by the federal government) to

 MCOs. The states review MCOs’ historic cost data in order to set future premium rates that

 the states pay the MCOs for the MCOs’ provision of Medicaid services to patients. Relator

 believes that the inflated costs that the MCOs show on their books, due to unnecessarily

 being charged by HMS for information that they are already receiving from the states, has




FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 30 OF 64
Case 3:19-cv-00920-B Document 19 Filed 01/12/21                  Page 31 of 69 PageID 148



 resulted in higher premiums paid to MCOs by the state Medicaid agency clients with

 Medicaid dollars.

           71.   HMS’s “double dipping” from Medicaid dollars in this manner has become

 so lucrative for HMS that it has even earned a nickname within the company – as the

 “Tennessee Model” because it is particularly prevalent in the State of Tennessee, where the

 Bureau of TennCare is HMS’s state Medicaid agency client. (Because the State of

 Tennessee administers its Medicaid program 100% through MCOs, one of HMS’s primary

 sources of revenue from the State of Tennessee is selling third party liability information to

 the state). Relator conservatively estimates that HMS has been paid more than $30 million

 from this practice in Tennessee and also profits significantly from this practice in other

 states.

           72.   Relator raised concerns about these issues on a number of occasions with

 Vice President David Dawson. Relator also shared his concerns with colleague James

 Finley, who was a Project Leader for HMS for Tennessee and Georgia, and who appeared to

 Relator to share his discomfort about the “Tennessee Model.”

           73.   In its failure to refund to the State of Tennessee the funds it received from

 billing twice for providing the same information to parties who already shared it, HMS

 retained Medicaid funds to which it knew it was not entitled and caused the Bureau of

 TennCare and other relevant Plaintiff States to suffer a decrease of hundreds of thousands of

 dollars in payments or transmittals of money that they would have otherwise received. This

 in turn caused the State of Tennessee and the other relevant Plaintiff States to impair their

 obligations to pay or pay or transmit these funds to the federal government, and caused the



FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 31 OF 64
Case 3:19-cv-00920-B Document 19 Filed 01/12/21                   Page 32 of 69 PageID 149



 federal government to suffer a decrease of hundreds of thousands of dollars in payments or

 transmittals of money in the form of its share of those funds.

        F.      Additional Details of Relator’s Whistleblowing Activities.

        74.     One of the first times that Relator expressed concerns to senior management

 about HMS’s failure to bill Medicaid reclamation claims timely or at all was in early 2009,

 when he approached his supervisor at the time, Executive Vice President Ron Singh. Mr.

 Singh encouraged Relator to share his concerns with Executive Vice President and Chief

 Business Officer Maria Perrin, to whom Mr. Singh reported. Relator brought these matters

 up with Ms. Perrin in March 2009 when both were on a car ride from the airport in

 Albuquerque to Santa Fe, New Mexico, to attend a client meeting.

        75.     Relator also raised his concerns about these matters to Vice President of

 Operations Elena Moiseenko and COO Sean Curtin both before and after his conversation

 with Ms. Perrin, and over time with every other supervisor Relator had during his

 employment with HMS, including Senior Vice President Kim Glenn and Vice President

 David Dawson. Relator raising his concerns with Ms. Moiseenko, Ms. Perrin and Mr. Singh

 in particular are documented by emails. At various times Relator also expressed concern to

 senior management about the “holds” that HMS was placing on claims to large PBMs (and

 other carriers such as Tri-Care) in New York and other Plaintiff States.

        76.     Following the discussion that Relator had with Ms. Perrin during the car ride

 to Santa Fe about HMS’s billing problems, an email from Ms. Perrin to Relator, on which

 Mr. Singh was cc’ed, memorialized the fact that this conversation took place. The email

 mentioned that Ms. Perrin had since discussed these matters with VP Elena Moiseenko and



FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 32 OF 64
Case 3:19-cv-00920-B Document 19 Filed 01/12/21                  Page 33 of 69 PageID 150



 Sean Curtin, another HMS executive. The email says that Ms. Moiseenko and Mr. Curtin

 acknowledged the billing problems about which Relator was raising concerns and also gave

 Relator assurances that they would be addressed.

        77.     In addition, some time after Relator raised concerns about these practices

 with Ms. Perrin and Ms. Moiseenko, a large off-site HMS management meeting was held,

 during which a video was played for those in attendance. In the video, Ms. Moiseenko

 revealed the findings of research that her team had conducted into these matters after Relator

 had brought the matters to her attention. Ms. Moiseenko actually acknowledged in the video

 that claims were not being billed timely or at all, and that this was a nationwide issue

 impacting many HMS clients and a large volume of claims.

        78.     However, as time passed Relator realized that neither Ms. Moiseenko nor any

 other members of senior management ever took significant action beyond the video and the

 meeting to rectify these problems. Although in response to Ms. Moiseenko’s findings, HMS

 may have identified some claims that could still be billed timely and proceeded to bill them,

 the problem essentially continued unabated. Moreover, after learning of these problems,

 senior management did not go back to state Medicaid agency clients and disclose to them

 that many claims had not been submitted by HMS, and had eventually been forfeited due to

 lack of timeliness, despite the company’s regular representations to state Medicaid agency

 clients that all claims were being billed timely, and the company’s failure to disclose to state

 Medicaid agency clients that many claims were in fact not being billed timely or at all.

        79.     Relator again alerted senior management to the problems about claims not

 being filed timely or at all in the 2010 Strategic Plan that Relator prepared. Although this



FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 33 OF 64
Case 3:19-cv-00920-B Document 19 Filed 01/12/21                 Page 34 of 69 PageID 151



 Strategic Plan focused in particular on Relator’s territory, which included Texas, the

 problems that he mentioned were prevalent in all states in which HMS provided TPL

 services. This plan was prepared in September 2009 and, as was typical for the strategic

 plans prepared by all Regional Vice Presidents, would have been reviewed thoroughly by

 Mr. Singh, Ms. Perrin, Ms. Glenn, and CEO William Lucia. In fact, it documented that

 Relator emailed the 2010 Strategic Plan to Mr. Singh and that Mr. Singh forwarded it to

 other senior management. Relator also raised these issues in other strategic plans each year.

        80.     This Strategic Plan prepared by Relator, among other things, listed a number

 of recommendations and assumptions for increasing HMS’s recoveries and revenue. In one

 line item, he recommended, “Ensure all billings are transmitted, received & adjudicated by

 carriers timely” and commented, “must ensure claims don’t fall into black hole.” In another

 line item, he advised, “Rebill all OPEN claims older than 3 months up to 36 months from

 DOS” [date of service] and comments, “Must ensure claims are removed from black hole”.

 This comment related to Relator’s concerns about the large number of claims to PBMs in

 various states that HMS’s Yield Management Group was holding in “open” status.

        81.     This Strategic Plan also included a recommendation from Relator for a “Full

 Medco, Caremark, Wellpoint, etc. rebilling” and noted, “Large TX PBMs potentially not

 fully billed”. Relator was noting his concerns about claims to PBMs not going out timely

 or at all, and was suggesting that HMS conduct a catch-all billing of all open claims within

 36 months from the date of service (the extent which is permitted under the Deficit

 Reduction Act) for the benefit of HMS’s clients.




FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 34 OF 64
Case 3:19-cv-00920-B Document 19 Filed 01/12/21                  Page 35 of 69 PageID 152



        82.     Relator also recommended, “Resolve Tri-Care Recovery Issues.” An

 accompanying comment stated, “Previously a good payer has not [sic] dropped off.” This

 comment contained a typo in which “not” was intended to read “now.” The fact that

 recoveries from this carrier had fallen so much was an indicator to Relator that HMS was

 having serious issues with sending bills to this carrier timely or at all and was thereby out of

 compliance with federal regulations. To Relator, Tri-Care was a major recovery opportunity

 for most states because of its relation to U.S. military service, but millions of dollars went

 unrecovered for many HMS state Medicaid agency clients.

        83.     Finally, this plan included Relator’s recommendation to “Ensure all cycle

 edits to ensure accuracy” and his comment that “Recovery opportunities may be currently

 cleaned.” “Cleaned” refers to certain claims that do not go out because of automatic edits

 performed monthly by HMS’s computer system – what Relator’s comments referred to as

 “cycle edits”. If the HMS system did not recognize a procedure code or diagnosis code in a

 claim or line item of a claim, then the claim or line item will be dropped by the system, and

 the claim will not go out. Accordingly, the goal of Relator’s recommendation was to

 encourage HMS to review these cycle edits performed by the system and thereby hopefully

 reduce the number of claims being “cleaned” each month, in order to maximize recoveries

 for HMS’s state Medicaid agency clients and to comply with federal Medicaid regulations.

 Relator believed that most if not all HMS state Medicaid agency clients were unaware or

 uninformed about the extent of HMS cleans.

        84.     HMS’s failure to bill TPL claims timely or at all is also reflected in a

 variance report that Relator submitted to his then-supervisor, David Dawson, for the first



FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 35 OF 64
    Case 3:19-cv-00920-B Document 19 Filed 01/12/21                  Page 36 of 69 PageID 153



     quarter of 2012. A variance report was a brief explanation that Relator was required to

     submit every quarter if there had been a substantial decline in revenue in his territory(ies).

     As in many similar such reports, Relator attributed the missed revenue to HMS’s delays in

     billing claims. This particular report indicated, “Large billings finally on the street but delay

     impacted December & January yield….” Although this specific observation related to

     Relator’s territory of Texas,8 the issue was endemic throughout HMS’s performance of

     services to all the Plaintiff States.

             85.     Relator’s actions and reputation as a whistleblower were well known to every

     supervisor that he had (including his supervisor at the time of termination, Vice President

     David Dawson), as well as all other key members of senior management who would

     potentially have had a say in Relator’s termination, including without limitation Executive

     Vice President and Chief Business Officer Maria Perrin, and Vice President of Operations

     Elena Moiseenko. The facts that CEO William Lucia had a seemingly close relationship

     with Relator’s last supervisor, David Dawson, that Ms. Perrin (to whom Relator had relayed

     his concerns during the car ride) reported directly to Mr. Lucia, and that Mr. Lucia refused

     to grant Relator an audience when Relator requested it, all indicated to Relator that Mr.

     Lucia also was well aware of Relator’s reputation as a whistleblower.

             86.     Over time Relator began to realize that some members of senior management

     not only appeared to be taking insufficient corrective action in response to the concerns he

     raised, but also were beginning to ostracize and demote him as a result.




8
    HMS’s services to the State of Texas are not a subject of this particular complaint.

    FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 36 OF 64
    Case 3:19-cv-00920-B Document 19 Filed 01/12/21                 Page 37 of 69 PageID 154



             87.     The fact that HMS’s failure to bill TPL claims timely or at all continued to be

     unrectified is underscored in a 2014 email from Elena Moiseenko, the HMS executive

     featured in the video and other email mentioned above, to Sean Curtin, who had been

     HMS’s COO. At this time, both Ms. Moiseenko and Mr. Curtin had left HMS to join

     competitor Public Consulting Group, Inc. (“PCG”). Relator believed that the purpose of this

     email was to collaborate on gathering information about HMS and its performance that

     could be used for PCG’s benefit in restarting its TPL business. From the subject line it is

     apparent that the email contains a list of items and information that Ms. Moiseenko wanted

     to “gather”. Included in this list is “Cycle edits – what does HMS clean from billing,” which

     Relator believes refers to the same types of cycle edits and cleans described above that HMS

     implemented in order to purge from its computer system TPL claims that were not billed

     timely or at all.

             88.     As a result of the knowing and wrongful acts of HMS identified by Relator in

     HMS’s performance of its contracts for the Plaintiff States, the Plaintiff States have suffered

     a collective decrease of billions of dollars in payments or transmittals of money that such

     state Medicaid agencies and MCOs would have otherwise received,9 the Plaintiff States’

     obligations to pay or transmit the federal government’s share of this money have been

     impaired, and the federal government has suffered a decrease of hundreds of millions,




9
  A 2013 report by the Office of Inspector General of the U.S. Department of Health and Human
Services found that the general problem of uncollected TPL claims put $4 billion of Medicaid
funds potentially at risk, among a collective 44 states that reported such information. Medicaid
Third-Party Liabilities Increased, But Challenges Remain, Department of Health and Human
Services Office of Inspector General, OEI-05-11-00130, at 12 (January 2013), available at
https://oig.hhs.gov/oei/reports/oei-05-11-00130.pdf.

    FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 37 OF 64
Case 3:19-cv-00920-B Document 19 Filed 01/12/21                 Page 38 of 69 PageID 155



 potentially billions, of dollars in payments or transmittals of money that such state Medicaid

 agencies and MCOs would have been required to share with the federal government.

        89.     In addition, as a result of the knowing and wrongful acts identified by Relator

 with respect to HMS’s failure to refund policy add fees when required under its contract

 with NY OMIG, HMS has failed to fund overpayments of Medicaid funds as required by

 law; NY OMIG has suffered a decrease of hundreds of thousands of dollars in payments or

 transmittals of money that NY OMIG would have otherwise received; NY OMIG’s

 obligation to pay or transmit the federal government’s share of this money has been

 impaired; and the federal government has suffered a decrease of hundreds of thousands of

 dollars in payments or transmittals of money that NY OMIG would have been required to

 share with the federal government.

        90.     Further, as a result of the knowing and wrongful acts identified by Relator

 with respect to HMS’s failure to refund the proceeds of its billing twice for the same

 coverage information under its “Tennessee Model” in the State of Tennessee and some other

 Plaintiff States, HMS has failed to refund overpayments of Medicaid funds as required by

 law; the Bureau of TennCare and the Medicaid agencies of the other relevant Plaintiff States

 have suffered a decrease of hundreds of thousands if not millions of dollars in payments or

 transmittals of money that they would have otherwise received; the obligations of the

 Bureau of TennCare and the Medicaid agencies of the other relevant Plaintiff States to pay

 or transmit the federal government’s share of this money have been impaired; and the

 federal government has likewise suffered a decrease of hundreds of thousands if not millions

 of dollars in payments or transmittals of money that the Bureau of TennCare and the



FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 38 OF 64
Case 3:19-cv-00920-B Document 19 Filed 01/12/21                   Page 39 of 69 PageID 156



 Medicaid agencies of the other relevant Plaintiff States would have been required to share

 with the federal government.

                                          COUNT 1

         VIOLATIONS OF THE FEDERAL FALSE CLAIMS ACT:
         FAILURE TO BILL TPL CLAIMS TIMELY OR AT ALL –
 DECREASING OBLIGATIONS TO TRANSMIT MONEY TO THE GOVERNMENT
                      31 U.S.C. § 3729(a)(1)(G)

         91.     Relator realleges and incorporates by reference the prior paragraphs as though

 fully set forth herein.

         92.     Relator seeks relief against Defendant under Section 3729(a)(1)(G) of the

 FCA, 31 U.S.C. § 3729(a)(1)(G).

         93.     In providing Medicaid TPL services to the Plaintiff States, HMS failed to bill

 TPL claims timely or at all, failed to provide carriers requested follow-up information

 regarding certain filed claims, failed to appeal improperly denied claims, and submitted false

 and fraudulent reporting to the Plaintiff States, thereby reducing the recovery of Medicaid

 funds that the Plaintiff States should have recovered from liable third parties, causing the

 Plaintiff States to decrease their obligation to pay or transmit funds to the federal

 government that should have been recovered, and preventing the federal government from

 receiving its share of such funds that should have been recovered.

         94.     Accordingly, Defendant knowingly concealed or knowingly and improperly

 avoided or decreased an obligation to pay or transmit money to the federal government, and

 caused the Plaintiff States to impair their obligations to pay or transmit money to the federal

 government, in violation of 31 U.S.C. § 3729(a)(1)(G).




FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 39 OF 64
Case 3:19-cv-00920-B Document 19 Filed 01/12/21                   Page 40 of 69 PageID 157



         95.     By reason of Defendant’s knowing and wrongful actions, the United States

 has been damaged in a substantial amount to be determined at trial, and is entitled to recover

 treble damages plus a civil monetary penalty for each violation.

                                           COUNT 2

         VIOLATIONS OF THE FEDERAL FALSE CLAIMS ACT:
     FAILURE TO UPLOAD COVERAGE INFORMATION TO MMIS –
 DECREASING OBLIGATIONS TO TRANSMIT MONEY TO THE GOVERNMENT
                     31 U.S.C. § 3729(a)(1)(G)

         96.     Relator realleges and incorporates by reference the prior paragraphs as though

 fully set forth herein.

         97.     Relator seeks relief against Defendant under Section 3729(a)(1)(G) of the

 FCA, 31 U.S.C. § 3729(a)(1)(G).

         98.     In providing Medicaid TPL services to the Plaintiff States, HMS failed to

 upload to the MMIS timely or at all the third party coverage information that it had

 identified, and submitted false and fraudulent certifications to the Plaintiff States, thereby

 reducing the recovery of Medicaid funds that the Plaintiff States should have recovered from

 liable third parties, causing the Plaintiff States to impair their obligations to pay or transmit

 funds to the federal government that should have been recovered, and preventing the federal

 government from receiving its share of such funds that should have been recovered.

         99.     Accordingly, Defendant knowingly concealed or knowingly and improperly

 avoided or decreased an obligation to pay or transmit money to the federal government,

 including causing the Plaintiff States to impair their obligations to pay or transmit money to

 the federal government, in violation of 31 U.S.C. § 3729(a)(1)(G).




FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 40 OF 64
Case 3:19-cv-00920-B Document 19 Filed 01/12/21                   Page 41 of 69 PageID 158



         100.    By reason of Defendant’s knowing and wrongful actions, the United States

 has been damaged in a substantial amount to be determined at trial, and is entitled to recover

 treble damages plus a civil monetary penalty for each violation.

                                          COUNT 3

         VIOLATIONS OF THE FEDERAL FALSE CLAIMS ACT:
            FAILURE TO REFUND POLICY “ADD” FEES –
 DECREASING OBLIGATIONS TO TRANSMIT MONEY TO THE GOVERNMENT
           42 U.S.C. § 1320a–7k(d) and 31 U.S.C. § 3729(a)(1)(G)

         101.    Relator realleges and incorporates by reference the prior paragraphs as though

 fully set forth herein.

         102.    Relator seeks relief against Defendant under 42 U.S.C. § 1320a–7k(d) and

 Section 3729(a)(1)(G) of the FCA, 31 U.S.C. § 3729(a)(1)(G).

         103.    In providing Medicaid TPL services to the State of New York, Defendant

 failed to refund policy “add” fees as required by its contract with the state in situations

 where it obtained a TPL recovery, a portion of which fees the State of New York would be

 required to remit to the federal government if recovered.

         104.    In its failure to refund to the State of New York policy “add” fees to which

 Defendant knew it was not entitled, HMS knowingly and improperly caused the State of

 New York to impair its obligation to pay or transmit money to the federal government in

 violation of 42 U.S.C. § 1320a–7k(d) and 31 U.S.C. § 3729(a)(1)(G), and thereby preventing

 the federal government from receiving its share of such funds that should have been

 recovered.




FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 41 OF 64
Case 3:19-cv-00920-B Document 19 Filed 01/12/21                 Page 42 of 69 PageID 159



        105.    By reason of Defendant’s knowing and wrongful actions, the United States

 has been damaged in a substantial amount to be determined at trial, and is entitled to recover

 treble damages plus a civil monetary penalty for each violation.

                                         COUNT 4

         VIOLATIONS OF THE FEDERAL FALSE CLAIMS ACT:
                FAILURE TO REFUND FEES OBTAINED
  FROM CHARGING TWICE FOR PROVIDING THE SAME INFORMATION –
 DECREASING OBLIGATIONS TO TRANSMIT MONEY TO THE GOVERNMENT
           42 U.S.C. § 1320a–7k(d) and 31 U.S.C. § 3729(a)(1)(G)

        106.    Relator realleges and incorporates by reference the prior paragraphs as

 though fully set forth herein.

        107.    Relator seeks relief against Defendant under 42 U.S.C. § 1320a–7k(d) and

 Section 3729(a)(1)(G) of the FCA, 31 U.S.C. § 3729(a)(1)(G).

        108.    Defendant’s knowingly billing twice for providing the same coverage

 information in the State of Tennessee and some other Plaintiff States, as described further

 below, was a “double dip” into Medicaid funds to which Defendant knew it was not entitled.

        109.    Defendant knowingly failed to refund the proceeds of “double dipping” into

 Medicaid funds from billing the State of Tennessee and certain other Plaintiff States on the

 one hand, and MCOs on the other hand, twice for the same coverage information that they

 already shared, a portion of which refunds the State of Tennessee and other Relevant

 Plaintiff States would be required to remit to the federal government if recovered.

        110.    In its failure to refund these double-dipped Medicaid funds to which

 Defendant knew it was not entitled, Defendant knowingly and improperly caused the State

 of Tennessee and certain other Plaintiff States to impair the performance of their obligation


FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 42 OF 64
Case 3:19-cv-00920-B Document 19 Filed 01/12/21                  Page 43 of 69 PageID 160



 to pay or transmit money to the federal government in violation of 42 U.S.C. § 1320a–7k(d)

 and 31 U.S.C. § 3729(a)(1)(G), and thereby prevented the federal government from

 receiving its share of such funds that should have been recovered.

           111.   By reason of Defendant’s knowing and wrongful actions, the United States

 has been damaged in a substantial amount to be determined at trial, and is entitled to recover

 treble damages plus a civil monetary penalty for each violation.

                                          COUNT 5

            VIOLATIONS OF THE ARKANSAS MEDICAID FRAUD FALSE CLAIMS
                   ACT, ARK. CODE ANN. §§ 20-77-901 – 20-77-911

           112.   This is a claim for treble damages and civil penalties under the Arkansas

 Medicaid Fraud False Claims Act, Ark. Code Ann. §§ 20-77-901 – 20-77-911. Relator

 realleges and incorporates the allegations in the preceding paragraphs as if set forth fully

 herein.

           113.   Defendant violated the Arkansas Medicaid Fraud False Claims Act by

 engaging in the fraudulent and illegal practices described herein, including knowingly and

 improperly failing to bill TPL claims timely or at all (and including failure to provide

 follow-up information requested by carriers and failure to appeal improperly denied claims)

 under its contract with the State of Arkansas, failing to upload coverage information to the

 MMIS timely or at all for certain participants in the state’s Medicaid program, and

 knowingly submitting false and fraudulent reporting to the state, all as described herein.

           114.   As a result of the misconduct alleged herein, Defendant knowingly concealed

 or knowingly and improperly avoided or decreased its obligations, and impaired the

 obligations of liable third parties, to pay or transmit money to the State of Arkansas.

FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 43 OF 64
Case 3:19-cv-00920-B Document 19 Filed 01/12/21                   Page 44 of 69 PageID 161



        115.    By reason of these decreased payments or transmittals of money, the State of

 Arkansas has been damaged, and continues to be damaged, in a substantial amount.

                                          COUNT 6

                 VIOLATIONS OF THE CALIFORNIA FALSE CLAIMS ACT,
                         CAL. GOV’T CODE §§ 12650 – 12656

        116.    This is a claim for treble damages and civil penalties under the California

 False Claims Act, Cal. Gov’t Code §§ 12650 – 12656. Relator realleges and incorporates

 the allegations in the preceding paragraphs as if set forth fully herein.

        117.    Defendant violated the California False Claims Act by engaging in the

 fraudulent and illegal practices described herein, including knowingly and improperly

 failing to bill TPL claims timely or at all (and including failure to provide follow-up

 information requested by carriers and failure to appeal improperly denied claims) under its

 contract or subcontract with the State of California, failing to upload coverage information

 to the MMIS timely or at all for certain participants in the state’s Medicaid program, and

 knowingly submitting false and fraudulent reporting to the state, all as described herein.

        118.    As a result of the misconduct alleged herein, Defendant knowingly concealed

 or knowingly and improperly avoided or decreased its obligations, and impaired the

 obligations of liable third parties, to pay or transmit money to the State of California.

        119.    By reason of these decreased payments or transmittals of money, the State of

 California has been damaged, and continues to be damaged, in a substantial amount.

                                          COUNT 7

           VIOLATIONS OF THE COLORADO MEDICAID FALSE CLAIMS ACT,
                   COL. REV. STAT. ANN. §§ 25.5-4-303.5 – 25.5-4-310

        120.    This is a claim for treble damages and civil penalties under the Colorado

FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 44 OF 64
Case 3:19-cv-00920-B Document 19 Filed 01/12/21                  Page 45 of 69 PageID 162



 Medicaid False Claims Act, Colo. Rev. Stat. §§ 25.5-4-303.5 – 25.5-4-310. Relator

 realleges and incorporates the allegations in the preceding paragraphs as if set forth fully

 herein.

           121.   Defendant violated the Colorado Medicaid False Claims Act by engaging in

 the fraudulent and illegal practices described herein, including knowingly and improperly

 failing to bill TPL claims timely or at all (and including failure to provide follow-up

 information requested by carriers and failure to appeal improperly denied claims) under its

 contract with the State of Colorado, failing to upload coverage information to the MMIS

 timely or at all for certain participants in the state’s Medicaid program, and knowingly

 submitting false and fraudulent reporting to the state, all as described herein.

           122.   As a result of the misconduct alleged herein, Defendant knowingly concealed

 or knowingly and improperly avoided or decreased its obligations, and impaired the

 obligations of liable third parties, to pay or transmit money to the State of Colorado.

           123.   By reason of these decreased payments or transmittals of money, the State of

 Colorado has been damaged, and continues to be damaged, in a substantial amount.

                                          COUNT 8

       VIOLATIONS OF THE CONNECTICUT FALSE CLAIMS AND OTHER
   PROHIBITED ACTS UNDER STATE-ADMINISTERED HEALTH OR HUMAN
         SERVICES ACT (“CONNECTICUT FALSE CLAIMS ACT”),
                   CONN. GEN. STAT. ANN. §§ 4-274 – 4-289

           124.   This is a claim for treble damages and civil penalties under the Connecticut

 False Claims Act, Conn. Gen. Stat. Ann. §§ 4-274 – 4-289. Relator realleges and

 incorporates the allegations in the preceding paragraphs as if set forth fully herein.




FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 45 OF 64
Case 3:19-cv-00920-B Document 19 Filed 01/12/21                  Page 46 of 69 PageID 163



        125.    Defendant violated the Connecticut False Claims Act by engaging in the

 fraudulent and illegal practices described herein, including knowingly and improperly

 failing to bill TPL claims timely or at all (and including failure to provide follow-up

 information requested by carriers and failure to appeal improperly denied claims) under its

 contract with the State of Connecticut, failing to upload coverage information to the MMIS

 timely or at all for certain participants in the state’s Medicaid program, and knowingly

 submitting false and fraudulent reporting to the state, all as described herein.

        126.    As a result of the misconduct alleged herein, Defendant knowingly concealed

 or knowingly and improperly avoided or decreased its obligations, and impaired the

 obligations of liable third parties, to pay or transmit money to the State of Connecticut.

        127.    By reason of these decreased payments or transmittals of money, the State of

 Connecticut has been damaged, and continues to be damaged, in a substantial amount.

                                          COUNT 9

          VIOLATIONS OF THE DELAWARE FALSE CLAIMS AND REPORTING
                   ACT, DEL. C. ANN. TIT. 6, §§ 1201 – 1211

        128.    This is a claim for treble damages and civil penalties under the Delaware

 False Claims and Reporting Act, Del. C. Ann. tit. 6, §§ 1201 – 1211. Relator realleges and

 incorporates the allegations in the preceding paragraphs as if set forth fully herein.

        129.    Defendant violated the Delaware False Claims and Reporting Act by

 engaging in the fraudulent and illegal practices described herein, including knowingly and

 improperly failing to bill TPL claims timely or at all (and including failure to provide

 follow-up information requested by carriers and failure to appeal improperly denied claims)

 under its contract with the State of Delaware, failing to upload coverage information to the


FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 46 OF 64
Case 3:19-cv-00920-B Document 19 Filed 01/12/21                  Page 47 of 69 PageID 164



 MMIS timely or at all for certain participants in the state’s Medicaid program, and

 knowingly submitting false and fraudulent reporting to the state, all as described herein.

         130.    As a result of the misconduct alleged herein, Defendant knowingly concealed

 or knowingly and improperly avoided or decreased its obligations, and impaired the

 obligations of liable third parties, to pay or transmit money to the State of Delaware.

         131.    By reason of these decreased payments or transmittals of money, the State of

 Delaware has been damaged, and continues to be damaged, in a substantial amount.

                                         COUNT 10

          VIOLATIONS OF THE DISTRICT OF COLUMBIA MEDICAID FRAUD
          ENFORCEMENT AND RECOVERY AMENDMENT ACT OF 2012,
                      D.C. CODE ANN. §§ 2-381.01 – 2-381.10

         132.    This is a claim for treble damages and civil penalties under District of

 Columbia Medicaid Fraud Enforcement and Recovery Amendment Act of 2012, D.C. Code

 Ann. §§ 2- 381.01 – 2-381.10. Relator realleges and incorporates the allegations in the

 preceding paragraphs as if set forth fully herein.

         133.    Defendant violated the District of Columbia Medicaid Fraud Enforcement

 and Recovery Amendment Act of 2012 by engaging in the fraudulent and illegal practices

 described herein, including knowingly and improperly failing to bill TPL claims timely or at

 all (and including failure to provide follow-up information requested by carriers and failure

 to appeal improperly denied claims) under its contract with the District of Columbia, failing

 to upload coverage information to the MMIS timely or at all for certain participants in the

 state’s Medicaid program, and knowingly submitting false and fraudulent reporting to the

 state, all as described herein.



FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 47 OF 64
Case 3:19-cv-00920-B Document 19 Filed 01/12/21                   Page 48 of 69 PageID 165



        134.    As a result of the misconduct alleged herein, Defendant knowingly concealed

 or knowingly and improperly avoided or decreased its obligations, and impaired the

 obligations of liable third parties, to pay or transmit money to the District of Columbia.

        135.    By reason of these decreased payments or transmittals of money, the District

 of Columbia has been damaged, and continues to be damaged, in a substantial amount.

                                          COUNT 11

                    VIOLATIONS OF THE FLORIDA FALSE CLAIMS ACT,
                            FLA. STAT. ANN. §§ 68.081 – 68.092

        136.    This is a claim for treble damages and civil penalties under the Florida False

 Claims Act, Fla. Stat. Ann. §§ 68.081 – 68.092. Relator realleges and incorporates the

 allegations in the preceding paragraphs as if set forth fully herein.

        137.    Defendant violated the Florida False Claims Act by engaging in the

 fraudulent and illegal practices described herein, including knowingly and improperly

 failing to bill TPL claims timely or at all (and including failure to provide follow-up

 information requested by carriers and failure to appeal improperly denied claims) under its

 contract with the State of Florida as described herein.

        138.    As a result of the misconduct alleged herein, Defendant knowingly concealed

 or knowingly and improperly avoided or decreased its obligations, and impaired the

 obligations of liable third parties, to pay or transmit money to the State of Florida.

        139.    By reason of these decreased payments or transmittals of money, the State of

 Florida has been damaged, and continues to be damaged, in a substantial amount.




FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 48 OF 64
Case 3:19-cv-00920-B Document 19 Filed 01/12/21                  Page 49 of 69 PageID 166



                                         COUNT 12

            VIOLATIONS OF THE GEORGIA FALSE MEDICAID CLAIMS ACT,
                       GA. CODE ANN. §§ 49-4-168 – 49-4-168.6

        140.    This is a claim for treble damages and civil penalties under Georgia False

 Medicaid Claims Act, Ga. Code Ann. §§ 49-4-168 – 49-4-168.6. Relator realleges and

 incorporates the allegations in the preceding paragraphs as if set forth fully herein.

        141.    Defendant violated the Georgia False Medicaid Claims Act by engaging in

 the fraudulent and illegal practices described herein, including knowingly and improperly

 failing to bill TPL claims timely or at all (and including failure to provide follow-up

 information requested by carriers and failure to appeal improperly denied claims) under its

 contract with the State of Georgia, failing to upload coverage information to the MMIS

 timely or at all for certain participants in the state’s Medicaid program, and knowingly

 submitting false and fraudulent reporting to the state, all as described herein.

        142.    As a result of the misconduct alleged herein, Defendant knowingly concealed

 or knowingly and improperly avoided or decreased its obligations, and impaired the

 obligations of liable third parties, to pay or transmit money to the State of Georgia.

        143.    By reason of these decreased payments or transmittals of money, the State of

 Georgia has been damaged, and continues to be damaged, in a substantial amount.

                                         COUNT 13

                       VIOLATIONS OF THE INDIANA FALSE CLAIMS
                        AND WHISTLEBLOWER PROTECTION ACT,
                          IND. CODE ANN. §§ 5-11-5.5-1 – 5-11-5.5-18

        144.    This is a claim for treble damages and civil penalties under the Indiana False

 Claims and Whistleblowers Protection Act, Ind. Code Ann. §§ 5-11-5.5-1 – 5-11-5.5-18.


FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 49 OF 64
Case 3:19-cv-00920-B Document 19 Filed 01/12/21                   Page 50 of 69 PageID 167



 Relator realleges and incorporates the allegations in the preceding paragraphs as if set forth

 fully herein.

         145.    Defendant violated the Indiana False Claims and Whistleblowers Protection

 Act by engaging in the fraudulent and illegal practices described herein, including

 knowingly and improperly failing to bill TPL claims timely or at all (and including failure to

 provide follow-up information requested by carriers and failure to appeal improperly denied

 claims) under its contract with the State of Indiana, failing to upload coverage information to

 the MMIS timely or at all for certain participants in the state’s Medicaid program, and

 knowingly submitting false and fraudulent reporting to the state, all as described herein.

         146.    As a result of the misconduct alleged herein, Defendant knowingly concealed

 or knowingly and improperly avoided or decreased its obligations, and impaired the

 obligations of liable third parties, to pay or transmit money to the State of Indiana.

         147.    By reason of these decreased payments or transmittals of money, the State of

 Indiana has been damaged, and continues to be damaged, in a substantial amount.

                                          COUNT 14

                      VIOLATIONS OF THE IOWA FALSE CLAIMS ACT,
                            IOWA CODE ANN. §§ 685.1 – 685.7

         148.    This is a claim for treble damages and civil penalties under the Iowa False

 Claims Act, Iowa Code Ann. §§ 685.1 – 685.7. Relator realleges and incorporates the

 allegations in the preceding paragraphs as if set forth fully herein.

         149.    Defendant violated the Iowa False Claims Act by engaging in the fraudulent

 and illegal practices described herein, including knowingly and improperly failing to bill

 TPL claims timely or at all (and including failure to provide follow-up information


FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 50 OF 64
Case 3:19-cv-00920-B Document 19 Filed 01/12/21                  Page 51 of 69 PageID 168



 requested by carriers and failure to appeal improperly denied claims) under its contract with

 the State of Iowa, failing to upload coverage information to the MMIS timely or at all for

 certain participants in the state’s Medicaid program, and knowingly submitting false and

 fraudulent reporting to the state, all as described herein.

           150.   As a result of the misconduct alleged herein, Defendant knowingly concealed

 or knowingly and improperly avoided or decreased its obligations, and impaired the

 obligations of liable third parties, to pay or transmit money to the State of Iowa.

           151.   By reason of these decreased payments or transmittals of money, the State of

 Iowa has been damaged, and continues to be damaged, in a substantial amount.

                                          COUNT 15
                            VIOLATIONS OF THE LOUISIANA
                    MEDICAL ASSISTANCE PROGRAMS INTEGRITY LAW,
                             LA. STAT. ANN. §§ 437.1 – 440.16

           152.   This is a claim for treble damages and civil penalties under the Louisiana

 Medical Assistance Programs Integrity Law, La. Stat. Ann. §§ 437.1 – 440.16. Relator

 realleges and incorporates the allegations in the preceding paragraphs as if set forth fully

 herein.

           153.   Defendant violated the Louisiana Medical Assistance Programs Integrity Law

 by engaging in the fraudulent and illegal practices described herein, including knowingly

 and improperly failing to bill TPL claims timely or at all (and including failure to provide

 follow-up information requested by carriers and failure to appeal improperly denied claims)

 under its contract with the State of Louisiana, failing to upload coverage information to the

 MMIS timely or at all for certain participants in the state’s Medicaid program, and

 knowingly submitting false and fraudulent reporting to the state, all as described herein.

FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 51 OF 64
Case 3:19-cv-00920-B Document 19 Filed 01/12/21                  Page 52 of 69 PageID 169



           154.   As a result of the misconduct alleged herein, Defendant knowingly concealed

 or knowingly and improperly avoided or decreased its obligations, and impaired the

 obligations of liable third parties, to pay or transmit money to the State of Louisiana.

           155.   By reason of these decreased payments or transmittals of money, the State of

 Louisiana has been damaged, and continues to be damaged, in a substantial amount.

                                          COUNT 16

              VIOLATIONS OF THE MARYLAND FALSE HEALTH CLAIMS ACT,
                     MD. CODE ANN., HEALTH-GEN. §§ 8-101 – 8-111

           156.   This is a claim for treble damages and civil penalties under the Maryland

 False Health Claims Act, Md. Code Ann., Health-General §§ 8-101 – 8-111. Relator

 realleges and incorporates the allegations in the preceding paragraphs as if set forth fully

 herein.

           157.   Defendant violated the Maryland False Health Claims Act by engaging in the

 fraudulent and illegal practices described herein, including knowingly and improperly

 failing to bill TPL claims timely or at all (and including failure to provide follow-up

 information requested by carriers and failure to appeal improperly denied claims) under its

 contract with the State of Maryland, failing to upload coverage information to the MMIS

 timely or at all for certain participants in the state’s Medicaid program, and knowingly

 submitting false and fraudulent reporting to the state, all as described herein.

           158.   By reason of these decreased payments or transmittals of money, the State of

 Maryland has been damaged, and continues to be damaged, in a substantial amount.




FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 52 OF 64
Case 3:19-cv-00920-B Document 19 Filed 01/12/21                  Page 53 of 69 PageID 170



                                         COUNT 17

               VIOLATIONS OF THE MASSACHUSETTS FALSE CLAIMS LAW,
                       MASS. GEN. LAWS ANN. CH. 12, §§ 5A – 5O

        159. This is a claim for treble damages and civil penalties under the Massachusetts
 False Claims Law, Mass. Gen. Laws Ann. ch. 12, §§ 5A – 5O. Relator realleges and
 incorporates the allegations in the preceding paragraphs as if set forth fully herein.
        160. Defendant violated the Massachusetts False Claims Law by engaging in the

 fraudulent and illegal practices described herein, including knowingly and improperly

 failing to bill TPL claims timely or at all (and including failure to provide follow-up

 information requested by carriers and failure to appeal improperly denied claims) under its

 contract with the Commonwealth of Massachusetts, failing to upload coverage information

 to the MMIS timely or at all for certain participants in the state’s Medicaid program, and

 knowingly submitting false and fraudulent reporting to the state, all as described herein.

        161.    As a result of the misconduct alleged herein, Defendant knowingly concealed

 or knowingly and improperly avoided or decreased its obligations, and impaired the

 obligations of liable third parties, to pay or transmit money to the State of Massachusetts.

        162.    By reason of these decreased payments or transmittals of money, the

 Commonwealth of Massachusetts has been damaged, and continues to be damaged, in a

 substantial amount.

                                         COUNT 18

            VIOLATIONS OF THE MICHIGAN MEDICAID FALSE CLAIM ACT,
                    MICH. COMP. LAWS ANN. §§ 400.601 – 400.615

        163.    This is a claim for treble damages and civil penalties under the Michigan

 Medicaid False Claim Act, Mich. Comp. Laws Ann. §§ 400.601 – 400.615. Relator




FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 53 OF 64
Case 3:19-cv-00920-B Document 19 Filed 01/12/21                   Page 54 of 69 PageID 171



 realleges and incorporates the allegations in the preceding paragraphs as if set forth fully

 herein.

           164.   Defendant violated the Michigan Medicaid False Claim Act by engaging in

 the fraudulent and illegal practices described herein, including knowingly and improperly

 failing to bill TPL claims timely or at all (and including failure to provide follow-up

 information requested by carriers and failure to appeal improperly denied claims) under its

 contract with the State of Michigan, failing to upload coverage information to the MMIS

 timely or at all for certain participants in the state’s Medicaid program, and knowingly

 submitting false and fraudulent reporting to the state, all as described herein.

           165.   As a result of the misconduct alleged herein, Defendant knowingly concealed

 or knowingly and improperly avoided or decreased its obligations, and impaired the

 obligations of liable third parties, to pay or transmit money to the State of Michigan.

           166.   By reason of these decreased payments or transmittals of money, the State of

 Michigan has been damaged, and continues to be damaged, in a substantial amount.

                                          COUNT 19

                   VIOLATIONS OF THE MINNESOTA FALSE CLAIMS ACT,
                           MINN. STAT. ANN. §§ 15C.01 – 15C.16

           167.   This is a claim for treble damages and civil penalties under the Minnesota

 False Claims Act, Minn. Stat. Ann. §§ 15C.01 – 15C.16. Relator realleges and incorporates

 the allegations in the preceding paragraphs as if set forth fully herein.

           168.   Defendant violated the Minnesota False Claims Act by engaging in the

 fraudulent and illegal practices described herein, including knowingly and improperly

 failing to bill TPL claims timely or at all (and including failure to provide follow-up


FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 54 OF 64
Case 3:19-cv-00920-B Document 19 Filed 01/12/21                  Page 55 of 69 PageID 172



 information requested by carriers and failure to appeal improperly denied claims) under its

 contract with the State of Minnesota, failing to upload coverage information to the MMIS

 timely or at all for certain participants in the state’s Medicaid program, and knowingly

 submitting false and fraudulent reporting to the state, all as described herein.

        169.    As a result of the misconduct alleged herein, Defendant knowingly concealed

 or knowingly and improperly avoided or decreased its obligations, and impaired the

 obligations of liable third parties, to pay or transmit money to the State of Minnesota.

        170.    By reason of these decreased payments or transmittals of money, the State of

 Minnesota has been damaged, and continues to be damaged, in a substantial amount.

                                            COUNT 20
                      VIOLATIONS OF THE NEVADA SUBMISSION
               OF FALSE CLAIMS TO STATE OR LOCAL GOVERNMENT ACT,
                        NEV. REV. STAT. ANN. §§ 357.010 – 357.250

        171.    This is a claim for treble damages and civil penalties under the Nevada

 Submission of False Claims to State or Local Government Act, Nev. Rev. Stat. Ann. §§

 357.010 – 357.250. Relator realleges and incorporates the allegations in the preceding

 paragraphs as if set forth fully herein.

        172.    Defendant violated the Nevada Submission of False Claims to State or Local

 Government Act by engaging in the fraudulent and illegal practices described herein,

 including knowingly and improperly failing to bill TPL claims timely or at all (and

 including failure to provide follow-up information requested by carriers and failure to appeal

 improperly denied claims) under its contract with the State of Nevada, failing to upload

 coverage information to the MMIS timely or at all for certain participants in the state’s




FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 55 OF 64
Case 3:19-cv-00920-B Document 19 Filed 01/12/21                  Page 56 of 69 PageID 173



 Medicaid program, and knowingly submitting false and fraudulent reporting to the state, all

 as described herein.

        173.    As a result of the misconduct alleged herein, Defendant knowingly concealed

 or knowingly and improperly avoided or decreased its obligations, and impaired the

 obligations of liable third parties, to pay or transmit money to the State of Nevada.

        174.    By reason of these decreased payments or transmittals of money, the State of

 Nevada has been damaged, and continues to be damaged, in a substantial amount.

                                         COUNT 21

                 VIOLATIONS OF THE NEW JERSEY FALSE CLAIMS ACT,
                        N.J. STAT. ANN. §§ 2A:32C-1 – 2A:32C-18

        175.    This is a claim for treble damages and civil penalties under the New Jersey

 False Claims Act, N.J. Stat. Ann. §§ 2A:32C-1 – 2A:32C-18. Relator realleges and

 incorporates the allegations in the preceding paragraphs as if set forth fully herein.

        176.    Defendant violated the New Jersey False Claims Act by engaging in the

 fraudulent and illegal practices described herein, including knowingly and improperly

 failing to bill TPL claims timely or at all (and including failure to provide follow-up

 information requested by carriers and failure to appeal improperly denied claims) under its

 contract with the State of New Jersey, failing to upload coverage information to the MMIS

 timely or at all for certain participants in the state’s Medicaid program, and knowingly

 submitting false and fraudulent reporting to the state, all as described herein.

        177.    As a result of the misconduct alleged herein, Defendant knowingly concealed

 or knowingly and improperly avoided or decreased its obligations, and impaired the

 obligations of liable third parties, to pay or transmit money to the State of New Jersey.


FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 56 OF 64
Case 3:19-cv-00920-B Document 19 Filed 01/12/21                  Page 57 of 69 PageID 174



         178.    By reason of these decreased payments or transmittals of money, the State of

 New Jersey has been damaged, and continues to be damaged, in a substantial amount.

                                         COUNT 22

           VIOLATIONS OF THE NEW MEXICO FRAUD AGAINST TAXPAYERS
                                   ACT,
                        N.M. STAT. ANN. §§ 44-9-1 – 44-9-14,
               AND THE NEW MEXICO MEDICAID FALSE CLAIMS ACT,
                       N.M. STAT. ANN. §§ 27-14-1 – 27-14-15

         179.    This is a claim for treble damages and civil penalties under the New Mexico

 Fraud Against Taxpayers Act, N.M. Stat. Ann. §§ 44-9-1 – 44-9-14, and the New Mexico

 Medicaid False Claims Act, N.M. Stat. Ann. §§ 27-14-1 – 27-14-15. Relator realleges and

 incorporates the allegations in the preceding paragraphs as if set forth fully herein.

         180.    Defendant violated the New Mexico Fraud Against Taxpayers Act and the

 New Mexico Medicaid False Claims Act by engaging in the fraudulent and illegal practices

 described herein, including knowingly and improperly failing to bill TPL claims timely or at

 all (and including failure to provide follow-up information requested by carriers and failure

 to appeal improperly denied claims) under its contract with the State of New Mexico, failing

 to upload coverage information to the MMIS timely or at all for certain participants in the

 state’s Medicaid program, and knowingly submitting false and fraudulent reporting to the

 state, all as described herein.

         181.    As a result of the misconduct alleged herein, Defendant knowingly concealed

 or knowingly and improperly avoided or decreased its obligations, and impaired the

 obligations of liable third parties, to pay or transmit money to the State of New Mexico.

         182.    By reason of these decreased payments or transmittals of money, the State of

 New Mexico has been damaged, and continues to be damaged, in a substantial amount.

FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 57 OF 64
Case 3:19-cv-00920-B Document 19 Filed 01/12/21                   Page 58 of 69 PageID 175



                                          COUNT 23

                   VIOLATIONS OF THE NEW YORK FALSE CLAIMS ACT,
                               N.Y. FIN. LAW §§ 187 – 194

         183.    This is a claim for treble damages and civil penalties under the New York

 False Claims Act, N.Y. Fin. Law §§ 187 – 194. Relator realleges and incorporates the

 allegations in the preceding paragraphs as if set forth fully herein.

         184.    Defendant violated the New York False Claims Act by engaging in the

 fraudulent and illegal practices described herein, including knowingly and improperly

 failing to bill TPL claims timely or at all (and including failure to provide follow-up

 information requested by carriers and failure to appeal improperly denied claims) and failing

 to refund certain policy “add” fees under its contract with the State of New York, failing to

 upload coverage information to the MMIS timely or at all for certain participants in the

 state’s Medicaid program, and knowingly submitting false and fraudulent reporting to the

 state, all as described herein.

         185.    As a result of the misconduct alleged herein, Defendant knowingly concealed

 or knowingly and improperly avoided or decreased its obligations, and impaired the

 obligations of liable third parties, to pay or transmit money to the State of New York.

         186.    By reason of these decreased payments or transmittals of money, the State of

 New York has been damaged, and continues to be damaged, in a substantial amount.

                                          COUNT 24

                VIOLATIONS OF THE NORTH CAROLINA FALSE CLAIMS ACT,
                          N.C. GEN. STAT. ANN. §§ 1-605 – 1-618

         187.    This is a claim for treble damages and civil penalties under the North



FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 58 OF 64
Case 3:19-cv-00920-B Document 19 Filed 01/12/21                  Page 59 of 69 PageID 176



 Carolina False Claims Act, N.C. Gen. Stat. Ann. §§ 1-605 – 1-618. Relator realleges and

 incorporates the allegations in the preceding paragraphs as if set forth fully herein.

        188.    Defendant violated the North Carolina False Claims Act by engaging in the

 fraudulent and illegal practices described herein, including knowingly and improperly

 failing to bill TPL claims timely or at all (and including failure to provide follow-up

 information requested by carriers and failure to appeal improperly denied claims) under its

 contract with the State of North Carolina, failing to upload coverage information to the

 MMIS timely or at all for certain participants in the state’s Medicaid program, and

 knowingly submitting false and fraudulent reporting to the state, all as described herein.

        189.    As a result of the misconduct alleged herein, Defendant knowingly concealed

 or knowingly and improperly avoided or decreased its obligations, and impaired the

 obligations of liable third parties, to pay or transmit money to the State of North Carolina.

        190.    By reason of these decreased payments or transmittals of money, the State of

 North Carolina has been damaged, and continues to be damaged, in a substantial amount.

                                         COUNT 25

          VIOLATIONS OF THE OKLAHOMA MEDICAID FALSE CLAIMS ACT,
                      OKL. STAT. ANN. TIT. 63, §§ 5053 – 5054

        191.    This is a claim for treble damages and civil penalties under the Oklahoma

 Medicaid False Claims Act, Okl. Stat. tit. 63, §§ 5053 – 5054. Relator realleges and

 incorporates the allegations in the preceding paragraphs as if set forth fully herein.

        192.    Defendant violated the Oklahoma Medicaid False Claims Act by engaging in

 the fraudulent and illegal practices described herein, including knowingly and improperly

 failing to bill TPL claims timely or at all (and including failure to provide follow-up


FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 59 OF 64
Case 3:19-cv-00920-B Document 19 Filed 01/12/21                  Page 60 of 69 PageID 177



 information requested by carriers and failure to appeal improperly denied claims) under its

 contract with the State of Oklahoma, failing to upload coverage information to the MMIS

 timely or at all for certain participants in the state’s Medicaid program, and knowingly

 submitting false and fraudulent reporting to the state, all as described herein.

        193.    As a result of the misconduct alleged herein, Defendant knowingly concealed

 or knowingly and improperly avoided or decreased its obligations, and impaired the

 obligations of liable third parties, to pay or transmit money to the State of Oklahoma.

        194.    By reason of these decreased payments or transmittals of money, the State of

 Oklahoma has been damaged, and continues to be damaged, in a substantial amount.

                                         COUNT 26

           VIOLATIONS OF THE RHODE ISLAND STATE FALSE CLAIMS ACT,
                      R.I. GEN. LAWS ANN. §§ 9-1.1-1 – 9-1.1-9

        195.    This is a claim for treble damages and civil penalties under the Rhode Island

 State False Claims Act, R.I. Gen. Laws Ann. §§ 9-1.1-1 – 9-1.1-9. Relator realleges and

 incorporates the allegations in the preceding paragraphs as if set forth fully herein.

        196.    Defendant violated the Rhode Island State False Claims Act by engaging in

 the fraudulent and illegal practices described herein, including knowingly and improperly

 failing to bill TPL claims timely or at all (and including failure to provide follow-up

 information requested by carriers and failure to appeal improperly denied claims) under its

 contract with the State of Rhode Island, failing to upload coverage information to the MMIS

 timely or at all for certain participants in the state’s Medicaid program, and knowingly

 submitting false and fraudulent reporting to the state, all as described herein.




FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 60 OF 64
Case 3:19-cv-00920-B Document 19 Filed 01/12/21                  Page 61 of 69 PageID 178



        197.    As a result of the misconduct alleged herein, Defendant knowingly concealed

 or knowingly and improperly avoided or decreased its obligations, and impaired the

 obligations of liable third parties, to pay or transmit money to the State of Rhode Island.

        198.    By reason of these decreased payments or transmittals of money, the State of

 Rhode Island has been damaged, and continues to be damaged, in a substantial amount.

                                         COUNT 27

                  VIOLATIONS OF THE TENNESSEE FALSE CLAIMS ACT,
                        TENN. CODE ANN. §§ 4-18-101 – 4-18-108
                  AND THE TENNESSEE MEDICAID FALSE CLAIMS ACT,
                        TENN. CODE. ANN. §§ 71-5-181 – 71-5-185

        199.    This is a claim for treble damages and civil penalties under the Tennessee

 False Claims Act, Tenn. Code Ann. §§ 4-18-101 – 4-18-108, and the Tennessee Medicaid

 False Claims Act, Tenn. Code. Ann. §§ 71-5-181 – 71-5-185. Relator realleges and

 incorporates the allegations in the preceding paragraphs as if set forth fully herein.

        200.    Defendant violated the Tennessee False Claims Act and the Tennessee

 Medicaid False Claims Act by engaging in the fraudulent and illegal practices described

 herein, including knowingly and improperly failing to bill TPL claims timely or at all (and

 including failure to provide follow-up information requested by carriers and failure to appeal

 improperly denied claims) under its contract with the State of Tennessee, failing to upload

 coverage information to the MMIS timely or at all for certain participants in the state’s

 Medicaid program, and knowingly submitting false and fraudulent reporting to the state, all

 as described herein.

        201.    Further, Defendant violated the Tennessee False Claims Act and the

 Tennessee Medicaid False Claims Act by knowingly billing twice for providing the same


FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 61 OF 64
Case 3:19-cv-00920-B Document 19 Filed 01/12/21                  Page 62 of 69 PageID 179



 coverage information in the State of Tennessee. Defendant knowingly retained the doubly

 charged Medicaid funds to which it knew it was not entitled, and it knowingly failed to

 return these funds.

           202.   As a result of the misconduct alleged herein, Defendant knowingly concealed

 or knowingly and improperly avoided or decreased its obligations, and impaired the

 obligations of liable third parties, to pay or transmit money to the State of Tennessee.

           203.   By reason of these decreased payments or transmittals of money, the State of

 Tennessee has been damaged, and continues to be damaged, in a substantial amount.

                                          COUNT 28

            VIOLATIONS OF THE VIRGINIA FRAUD AGAINST TAXPAYERS ACT,
                       VA. CODE ANN. §§ 8.01-216.1 – 8.01-216.19

           204.   This is a claim for treble damages and civil penalties under the Virginia

 Fraud Against Taxpayers Act, Va. Code Ann. §§ 8.01-216.1 – 8.01-216.19. Relator

 realleges and incorporates the allegations in the preceding paragraphs as if set forth fully

 herein.

           205.   Defendant violated the Virginia Fraud Against Taxpayers Act by engaging in

 the fraudulent and illegal practices described herein, including knowingly and improperly

 failing to bill TPL claims timely or at all (and including failure to provide follow-up

 information requested by carriers and failure to appeal improperly denied claims) under its

 contract with the Commonwealth of Virginia, failing to upload coverage information to the

 MMIS timely or at all for certain participants in the state’s Medicaid program, and

 knowingly submitting false and fraudulent reporting to the state, all as described herein.

           206.   As a result of the misconduct alleged herein, Defendant knowingly concealed


FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 62 OF 64
Case 3:19-cv-00920-B Document 19 Filed 01/12/21               Page 63 of 69 PageID 180



 or knowingly and improperly avoided or decreased its obligations, and impaired the

 obligations of liable third parties, to pay or transmit money to the Commonwealth of

 Virginia.

        207.     By reason of these decreased payments or transmittals of money, the

 Commonwealth of Virginia has been damaged, and continues to be damaged, in a

 substantial amount.

                                     PRAYER FOR RELIEF

      WHEREFORE, Relator requests that judgment be entered against Defendant as

 follows:

      (a)      treble the Government’s damages in an amount determined at trial, plus the

 maximum statutorily-allowed penalty for each false claim submitted in violation of the FCA or

 State statute set forth above;

      (b)      an award of costs and the maximum Relator award allowed pursuant to the FCA and

 State statutes set forth above; and

      (c)      such further relief as is proper.




FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 63 OF 64
 Case 3:19-cv-00920-B Document 19 Filed 01/12/21    Page 64 of 69 PageID 181




Dated: January 12, 2021             Respectfully submitted,


                                     /s/ T. Alan Harris
                                     T. Alan Harris
                                     alan.harris@harrislawusa.com
                                     HARRIS LAW FIRM PC
                                     P.O. Box 160310
                                     Austin, TX 78716-0310
                                     512-732-7377
                                     Fax: 877-876-8913

                                     ATTORNEYS FOR RELATOR




FALSE CLAIMS ACT FIRST AMENDED COMPLAINT – Page 64 OF 64
 Case 3:19-cv-00920-B Document 19 Filed 01/12/21                Page 65 of 69 PageID 182



                               CERTIFICATE OF SERVICE

         I certify that a true and correct copy of the foregoing Amended Complaint was
 served on January 12, 2021 by electronic filing to all users registered to receive ECF
 notices in this case, and was also served on the following counsel and the Plaintiff States as
 detailed below:

 By Email to RWalters@gibsondunn.com:

 Robert C. Walters
 Gibson, Dunn & Crutcher LLP
 2001 Ross Avenue, Dallas, TX 75201

 By U.S. Mail:


                                        Honorable Jeffrey A. Rosen
  United States Acting Attorney General Acting Attorney General of the United States
                                        950 Pennsylvania Ave. NW, Room 4545
                                        Washington, D.C. 20530-001


                                              Kimberly A. McCoy
  United States Attorney                      Assistant U.S. Attorney for the Northern
                                               District of Texas
                                              1100 Commerce Street, Third Floor
                                              Dallas, Texas 75242-1699


                                              Leslie Rutledge
                                              Attorney General
 Arkansas Attorney General
                                              323 Center Street, Suite 200
                                              Little Rock, Arkansas 72201


 California Attorney General                  Xavier Becerra
                                              California Attorney General’s Office
                                              Attn: False Claims Unit
                                              455 Golden Gate Ave., Suite 11000
                                              San Francisco, CA 94102-7004




CERTIFICATE OF SERVICE – PAGE 1
 Case 3:19-cv-00920-B Document 19 Filed 01/12/21          Page 66 of 69 PageID 183




                                          Phil Weiser
                                          Attorney General
  Colorado Attorney General               Colorado Department of Law
                                          Ralph L. Carr Judicial Building
                                          1300 Broadway, 10th Floor
                                          Denver, CO 80203


                                          William Tong
                                          Attorney General
 Connecticut Attorney General             55 Elm Street
                                          Hartford, CT 06106



                                          Vanessa Avery
 Connecticut Assistant Attorney General   Assistant Attorney General
                                          State of Connecticut
                                          55 Elm Street
                                          Hartford, CT 06106-1774


                                          Kathy Jennings
 Delaware Attorney General                Attorney General
                                          Delaware Department of Justice
                                          Carvel State Building
                                          820 N. French Street
                                          Wilmington, DE 19801


                                          Ashley Moody
                                          Attorney General
 Florida Attorney General
                                          The Capitol PL-01
                                          Tallahassee, FL 32399-1050


                                          Christopher M. Carr
                                          Attorney General
 Georgia Attorney General
                                          40 Capitol Square, SW
                                          Atlanta, GA 30334




CERTIFICATE OF SERVICE – PAGE 2
 Case 3:19-cv-00920-B Document 19 Filed 01/12/21    Page 67 of 69 PageID 184



                                    Curtis Hill
                                    Attorney General
 Indiana Attorney General           Indiana Government Center South
                                    302 W. Washington Street, 5th Floor
                                    Indianapolis, IN 46204

                                    Tom Miller
                                    Attorney General
 Iowa Attorney General              Hoover State Office Building
                                    1305 E. Walnut Street
                                    Des Moines, IA 50319


                                    Jeff Landry
                                    Attorney General
 Louisiana Attorney General
                                    1885 N. Third Street
                                    Baton Rouge, LA 70802


                                    Brian Frosh
                                    Attorney General
 Maryland Attorney General
                                    200 St. Paul Place
                                    Baltimore, MD 21202


                                    Maura Healey
                                    Attorney General
 Massachusetts Attorney General
                                    One Ashburton Place
                                    Boston, MA 02108-1518


                                    Dana Nessel
                                    Attorney General
 Michigan Attorney General          G. Mennen Williams Building, 7th Floor
                                    525 West Ottawa Street
                                    Lansing, MI 48909


                                    Keith Ellison
                                    Attorney General
 Minnesota Attorney General
                                    445 Minnesota Street, Suite 1400
                                    St. Paul, MN 55101




CERTIFICATE OF SERVICE – PAGE 3
 Case 3:19-cv-00920-B Document 19 Filed 01/12/21    Page 68 of 69 PageID 185




                                    Aaron Ford
                                    Attorney General
 Nevada Attorney General
                                    100 North Carson Street
                                    Carson City, NV 89701


                                    Gurbir Singh Grewal
                                    Attorney General
 New Jersey Attorney General        RJ Hughes Justice Complex
                                    25 Market Street
                                    Trenton, NJ 08625-0080


                                    Hector Balderas
                                    Attorney General
 New Mexico Attorney General        408 Galisteo Street
                                    Villagra Building
                                    Santa Fe, NM 87501
                                    Letitia James
                                    Attorney General
                                    Attention: MFCU: False Claims
 New York Attorney General          Office of the New York State Attorney General
                                    Managing Clerk’s Office
                                    120 Broadway, 24th Floor
                                    New York, NY 10271

                                    Josh Stein
                                    Attorney General
 North Carolina Attorney General
                                    9001 Mail Service Center
                                    Raleigh, NC 27699-9001


                                   Medicaid Fraud Control Unit
 Oklahoma Attorney General         Oklahoma Office of Attorney General
                                   313 North East 21st Street
                                   Oklahoma City, OK 73105


                                    Peter Neronha
                                    Attorney General
 Rhode Island Attorney General
                                    150 South Main Street
                                    Providence, RI 02903




CERTIFICATE OF SERVICE – PAGE 4
 Case 3:19-cv-00920-B Document 19 Filed 01/12/21    Page 69 of 69 PageID 186




                                    Herbert Slatery, III
                                    Attorney General
 Tennessee Attorney General
                                    P.O. Box 20207
                                    Nashville, TN 37202-0207


 Virginia Attorney General         Office of the Attorney General
                                   202 North Ninth Street
                                   Richmond, Virginia 23219



                                    Karl A. Racine
                                    Attorney General
 Washington, DC Attorney General
                                    441 4th Street, NW
                                    Washington, DC 20001




                                         /s/ T. Alan Harris
                                         T. Alan Harris
                                         Counsel for Relator




CERTIFICATE OF SERVICE – PAGE 5
